                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 1 of 61



                                                              1   Jonathan D. Miller (Bar No. 220848)
                                                                  jonathan@nshmlaw.com
                                                              2
                                                                  Alison M. Bernal (Bar No. 264629)
                                                              3   alison@nshmlaw.com
                                                                  NYE, STIRLING, HALE & MILLER, LLP
                                                              4
                                                                  33 West Mission Street, Suite 201
                                                              5   Santa Barbara, California 93101
                                                                  Telephone: (805) 963-2345
                                                              6
                                                                  Facsimile: (805) 284-9590
                                                              7
                                                                  Attorneys for Plaintiffs and the Class
                                                              8
                                                              9   [Additional Counsel Listed on Signature Page]
                                                             10                         UNITED STATES DISTRICT COURT
                                                             11               FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                             12
NYE,, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   PAM La FOSSE and SHARON                           CASE NO.: 19-cv-06570-RS
                                                                  MANIER, individually and on behalf of             Assigned for all purposes to the Hon.
                                                             14                                                     Richard Seeborg, Courtroom 3, 17th
                                                                  all others similarly situated, and Does (1-       Floor
                                                             15   100) on behalf of themselves and all
                                                             16   others similarly situated,                        SECOND AMENDED CLASS
                                                                                                                    ACTION COMPLAINT
                                                             17                 Plaintiffs,
                                                             18          v.
                                                             19   SANDERSON FARMS, INC.
                                                             20                 Defendant.
                                                                                                                    Jury Trial Demanded
                                                             21
                                                             22
                                                             23
                                                             24
                                                                        Plaintiffs Pam La Fosse and Sharon Manier (“Plaintiffs”), individually and on
                                                             25
                                                                  behalf of all others similarly situated (the “Class” or “Class Members”), by their
                                                             26
                                                                  attorneys, allege the following upon information and belief, except for those
                                                             27
                                                                  allegations pertaining to Plaintiffs, which are based on personal knowledge:
                                                             28
                                                                                                                1
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                                Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 2 of 61



                                                              1                               NATURE OF THE ACTION
                                                              2         1.     This is a class action brought on behalf of California consumers who
                                                              3   purchased Sanderson chicken products, as listed infra ¶ 50 (the “Products”), which
                                                              4   Defendant Sanderson Farms, Inc. (“Sanderson”) sold based on misleading
                                                              5   representations in its advertising.
                                                              6         2.     Sanderson’s advertising misleads consumers in four ways:
                                                              7                a. Sanderson’s advertising misleads consumers into believing
                                                              8                    Sanderson’s chickens were not given antibiotics or other
                                                              9                    pharmaceuticals;
                                                             10                b. Sanderson’s advertising misleads consumers into believing the
                                                             11                    chickens were raised in a natural environment;
                                                             12                c. Sanderson’s advertising misleads consumers into believing there is
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13                    no evidence that the use of antibiotics and other pharmaceuticals in
                                                             14                    poultry contributes to the evolution of antibiotic-resistant bacteria;
                                                             15                    and
                                                             16                d. Sanderson’s advertising misleads consumers into believing the
                                                             17                    Products do not contain any antibiotic or pharmaceutical residue.
                                                             18         3.     However, the truth is the feed Sanderson gives to its chickens contains
                                                             19   antibiotics and pharmaceuticals; the chickens are raised indoors in crowded and
                                                             20   dirty sheds, which is one reason why its use of antibiotics is necessary; there is
                                                             21   extensive reliable evidence that the use of antibiotics in poultry contributes to
                                                             22   antibiotic-resistant bacteria; and Sanderson’s chickens have been found to contain
                                                             23   antibiotic and pharmaceutical residue.
                                                             24         4.     Sanderson’s advertising makes extensive use of the phrase “100%
                                                             25   Natural,” to emphasize and support its misleading claims, in conjunction with
                                                             26   assorted direct falsehoods, half-truths, and selective omissions concerning the four
                                                             27   misrepresentations described above.
                                                             28         5.     Plaintiffs and reasonable consumers believe “100% Natural” means the
                                                                                                             2
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                                Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 3 of 61



                                                              1   chickens are not fed or injected with antibiotics or pharmaceuticals, and that
                                                              2   accordingly, the chickens are not sold with antibiotics or pharmaceutical residue in
                                                              3   them and there is no danger of antibiotic use contributing to the development of
                                                              4   antibiotic-resistant bacteria, and the chickens are raised in a natural and humane
                                                              5   environment.
                                                              6         6.     Having purchased Products sold with these misrepresentations,
                                                              7   Plaintiffs and Class members suffered injury in fact, and a loss of money or property
                                                              8   as a result of Defendant’s conduct in advertising, marketing and selling the Products
                                                              9   falsely claimed to be “100% Natural,” in addition to the misrepresentation described
                                                             10   above. Sanderson has failed to remedy this harm and has earned, and continues to
                                                             11   earn, substantial profit from selling the Products.
                                                             12         7.     Defendant’s conduct violated and continues to violate California
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   consumer protection statutes and Sanderson’s express warranties. In addition,
                                                             14   Defendant has been and continues to be unjustly enriched. Accordingly, Plaintiffs
                                                             15   bring this action against Defendant on behalf of themselves and Class Members who
                                                             16   purchased the Products during the applicable statute of limitations period (the “Class
                                                             17   Period”).
                                                             18         8.     In addition, Plaintiffs seek injunctive relief requiring Sanderson to
                                                             19   remove the misrepresentations and to make corrective and clarifying statements.
                                                             20                             JURISDICTION AND VENUE
                                                             21         9.     This Court has subject matter jurisdiction over this action pursuant to
                                                             22   28 U.S.C. § 1332(d) because there are more than 100 Class Members and the
                                                             23   aggregate amount in controversy exceeds $5,000,000, exclusive of interest, fees, and
                                                             24   costs, and at least one Class Member is a citizen of a state different from Defendant.
                                                             25   This Court has supplemental jurisdiction over state law claims pursuant to 28 U.S.C.
                                                             26   § 1367.
                                                             27         10.    This Court has personal jurisdiction over Defendant because Defendant
                                                             28   has sufficient minimum contacts with California, or has otherwise purposely availed
                                                                                                           3
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                               Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 4 of 61



                                                              1   itself of the markets in California through the promotion, advertising, marketing,
                                                              2   and sale of the Products in California to render the exercise of jurisdiction by this
                                                              3   Court permissible under traditional notions of fair play and substantial justice.
                                                              4         11.    Venue is proper under 28 U.S.C. § 1391(a) because (1) Defendant does
                                                              5   substantial business in this District; and (2) a substantial part of the events or
                                                              6   omissions giving rise to these claims occurred in this District, and Defendant
                                                              7   engaged in the extensive promotion, advertising, marketing, distribution, and sales
                                                              8   of the Products at issue in this District.
                                                              9                                           PARTIES
                                                             10         Plaintiffs
                                                             11         Sharon Manier
                                                             12         12.    Plaintiff Sharon Manier is a consumer who, at all relevant times hereto,
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   was a resident of Riverside, California.
                                                             14         13.     Ms. Manier has seen flyers from Food 4 Less at least monthly over the
                                                             15   past five years, many of which contain pictures of Sanderson chicken with the
                                                             16   “100% Natural” representation similar (but not identical) to the two pictures below:
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                                        14.    On or about October 17, 2019, Ms. Manier consulted Sanderson’s
                                                             26
                                                                  website in preparing to host a family dinner. On that occasion, she viewed several
                                                             27
                                                                  pages on the website and saw various representations by Sanderson, including the
                                                             28
                                                                                                               4
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                                 Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 5 of 61



                                                              1   below three graphics:
                                                              2
                                                              3
                                                              4
                                                              5
                                                              6
                                                              7
                                                              8
                                                              9
                                                             10
                                                             11
                                                             12
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14
                                                             15
                                                             16
                                                             17
                                                             18         15.    On or about October 17, 2019, Ms. Manier also watched the “Bob and
                                                             19   Dale” commercials on the internet. She saw the discussions and representations
                                                             20   about the chicken not containing antibiotics when it leaves the farm and the “100%
                                                             21   Natural” panel at the end of the commercials.
                                                             22         16.     Ms. Manier also consulted Sanderson’s website and saw the above
                                                             23   representations at other times but does not recall the exact dates she did so.
                                                             24         17.    Ms. Manier has bought Sanderson chicken every month for more than
                                                             25   five years (including for the family dinner referenced above). She purchased
                                                             26   drumsticks, wings, breasts, and thighs.
                                                             27         18.    Ms. Manier purchases the chicken monthly at Food 4 Less in Riverside,
                                                             28   California. She also purchased Sanderson chicken at Wal-Mart.
                                                                                                              5
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                               Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 6 of 61



                                                              1         19.    Ms. Manier has always relied on Sanderson’s “100% Natural”
                                                              2   representation when making her purchase decisions.
                                                              3         20.    Ms. Manier has always believed, based on Sanderson’s “100% Natural”
                                                              4   representations, that Sanderson chickens have not been given antibiotics or
                                                              5   pharmaceuticals.
                                                              6         21.    Ms. Manier has always believed, based on Sanderson’s “100% Natural”
                                                              7   representations, that Sanderson chickens do not have antibiotics or pharmaceuticals
                                                              8   in them when sold.
                                                              9         22.    Ms. Manier has always believed, based on Sanderson’s “100% Natural”
                                                             10   representations, that Sanderson chickens were not raised in a way that contributed to
                                                             11   the development of bacteria that can resist antibiotics.
                                                             12         23.    Ms. Manier has always believed, based on Sanderson’s “100% Natural”
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   representations, that Sanderson chickens were not raised in crowded, unclean
                                                             14   environments.
                                                             15         24.    Ms. Manier also relied on the statement on Sanderson’s website “No
                                                             16   Additives Or Artificial Ingredients. Not Ever.”; the statement: “At Sanderson Farms
                                                             17   we pride ourselves in delivering the safest, most wholesome poultry, with nothing
                                                             18   added. So you know what you’re getting every time.”; and on the internet
                                                             19   commercials, for her belief that the chickens are not fed or injected with antibiotics
                                                             20   or pharmaceuticals; that the chickens are not sold with antibiotics or pharmaceutical
                                                             21   residue in them; and that there is no danger of Sanderson’s antibiotic use
                                                             22   contributing to the development of antibiotic-resistant bacteria.
                                                             23         25.    Ms. Manier was deceived by Sanderson’s misrepresentations and was
                                                             24   damaged because she purchased the chicken. If Ms. Manier had known the truth
                                                             25   about the Sanderson chicken, she would not have bought it at all, or would not have
                                                             26   paid as much as she did for it.
                                                             27
                                                             28
                                                                                                              6
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                               Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 7 of 61



                                                              1         Pam La Fosse
                                                              2         26.   Plaintiff Pam La Fosse is a consumer who, at all times material hereto,
                                                              3   was a resident of San Bernardino County, California.
                                                              4         27.   Ms. La Fosse saw the following image on Sanderson’s website in
                                                              5   approximately 2015-2017:
                                                              6
                                                              7
                                                              8
                                                              9
                                                             10
                                                             11
                                                             12
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14         28.   Ms. La Fosse saw some of the commercials, including the following
                                                             15   image at the end of the commercials:
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                                        29.   From 2015 to 2017 Ms. La Fosse also saw circulars from Albertson’s
                                                             23
                                                                  and Vons Market advertising Sanderson’s chicken products that contained the
                                                             24
                                                                  pictures similar to the following “100% Natural” images:
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                            7
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                            Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 8 of 61



                                                              1
                                                              2
                                                              3
                                                              4
                                                              5
                                                              6
                                                              7
                                                              8         30.   Ms. La Fosse has also seen Sanderson tractor-trailer rigs with the

                                                              9   “100% NATURAL” statement on the side but does not recall exactly when. An

                                                             10   example is below:

                                                             11
                                                             12
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                                        31.   Ms. La Fosse purchased boneless, skinless chicken breasts from
                                                             20
                                                                  Albertson’s in Palm Springs, California and Vons Market in Yucca Valley,
                                                             21
                                                                  California approximately eight times in 2015 through 2017.
                                                             22
                                                                        32.   Ms. La Fosse relied on the “100% Natural” statements in deciding to
                                                             23
                                                                  purchase Sanderson chicken.
                                                             24
                                                                        33.   Ms. La Fosse has always believed, based on Sanderson’s “100%
                                                             25
                                                                  Natural” representations, that Sanderson chickens have not been given antibiotics or
                                                             26
                                                                  pharmaceuticals.
                                                             27
                                                                        34.   Ms. La Fosse has always believed, based on Sanderson’s “100%
                                                             28
                                                                                                            8
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                            Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 9 of 61



                                                              1   Natural” representations, that Sanderson chickens do not have antibiotics or
                                                              2   pharmaceuticals in them when sold.
                                                              3         35.    Ms. La Fosse has always believed, based on Sanderson’s “100%
                                                              4   Natural” representations, that Sanderson chickens were not raised in a way that
                                                              5   contributed to the development of bacteria that can resist antibiotics.
                                                              6         36.    Ms. La Fosse has always believed, based on Sanderson’s “100%
                                                              7   Natural” representations, that Sanderson chickens were raised in a natural
                                                              8   environment.
                                                              9         37.    Ms. La Fosse has always believed, based on Sanderson’s “100%
                                                             10   Natural” representations, that Sanderson chickens were treated humanely.
                                                             11         38.    Ms. La Fosse also relied on the statement on the website “At Sanderson
                                                             12   Farms we pride ourselves in delivering the safest, most wholesome poultry, with
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   noting added. So you know what you’re getting every time.”; and on the
                                                             14   commercials, for her belief that the chickens are not fed or injected with antibiotics
                                                             15   or pharmaceuticals; that the chickens are not sold with antibiotics or pharmaceutical
                                                             16   residue in them; and that there is no danger of Sanderson’s antibiotic use
                                                             17   contributing to the development of antibiotic-resistant bacteria.
                                                             18         39.    Ms. La Fosse was deceived by Sanderson’s misrepresentations and was
                                                             19   damaged because she purchased the chicken. If Ms. La Fosse had known the truth
                                                             20   about the Sanderson chicken, she would not have bought it at all, or would not have
                                                             21   paid as much as she did for it.
                                                             22         Defendant
                                                             23         40.    Defendant Sanderson Farms, Inc. is a corporation organized and
                                                             24   existing under the laws of the State of Mississippi. Its principal place of business
                                                             25   and headquarters are maintained at 127 Flynt Road, Laurel, Mississippi. Sanderson
                                                             26   is a publicly traded company with annual revenue routinely exceeding $3 billion.
                                                             27   During Fiscal Year 2019 Sanderson processed 4.61 billion pounds of chickens with
                                                             28   sales exceeding $3.4 billion dollars.
                                                                                                              9
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                               Case No. 19-cv-06570-RS
                                                                        Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 10 of 61



                                                              1           41.   Sanderson sells its chicken through supermarket chains throughout
                                                              2   California and through other outlets.
                                                              3           42.   Defendant Sanderson disseminates the false representation that the
                                                              4   Products are “100% Natural” in a widespread advertising campaign, including on its
                                                              5   website, in television, radio and internet commercials, in print advertising, and on
                                                              6   trucks and billboards.
                                                              7           43.   In addition, Sanderson encourages resellers and supermarket chains to
                                                              8   use images of the Products in their print and internet advertisements in order to
                                                              9   “promote the sale of Sanderson Farms 100% natural chicken.” 1 The pictures below
                                                             10   are examples of the type of advertising used in flyers in supermarkets:
                                                             11
                                                             12
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27   1
                                                                   See https://sandersonfarms.com/corporate/media-library/product-imagery/ (last
                                                             28   visited August 29, 2019).
                                                                                                          10
                                                                      SECOND AMENDED CLASS ACTION COMPLAINT                            Case No. 19-cv-06570-RS
                                                                    Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 11 of 61



                                                              1
                                                              2
                                                              3
                                                              4
                                                              5
                                                              6
                                                              7
                                                              8
                                                              9
                                                             10
                                                             11
                                                             12
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                          11
                                                                  SECOND AMENDED CLASS ACTION COMPLAINT                      Case No. 19-cv-06570-RS
                                                                        Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 12 of 61



                                                              1
                                                              2
                                                              3
                                                              4
                                                              5
                                                              6
                                                              7
                                                              8
                                                              9
                                                             10
                                                             11           44.   Defendant also labels the Products “100% Natural” but Plaintiffs
                                                             12   challenge Sanderson’s advertising, not the Products’ labels.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13           45.   However, Plaintiffs do challenge the pictures of the Products, which
                                                             14   include the labels, when they are used for purposes of advertising in flyers, circulars,
                                                             15   print ads or other media.
                                                             16           46.   Currently, three poultry producers dominate the market, with
                                                             17   Sanderson claiming to sit in third place.
                                                             18           47.   Of the top three poultry producers, only Sanderson does not offer at
                                                             19   least some poultry that has never been exposed to antibiotics. Instead, Sanderson
                                                             20   uses its “100% Natural” claims and advertising to compete with the top two
                                                             21   producers’ lines of antibiotic-free poultry. According to Sanderson’s 2019 report to
                                                             22   its shareholders, since 2004 Sanderson has been working to gain public awareness
                                                             23   and acceptance of its product as a “natural product” an effort that Sanderson
                                                             24   continues today. 2 Sanderson also stated that it launched campaigns in fiscal 2016
                                                             25   and 2017 “to explain and support the Company’s position regarding the judicious
                                                             26
                                                             27   2
                                                                    This report is available at http://ir.sandersonfarms.com/index.php/static-
                                                             28   files/dd7be81d-df8a-4e22-b267-89cc6e9dcc89 and was last visited July 22, 2020.
                                                                                                                12
                                                                      SECOND AMENDED CLASS ACTION COMPLAINT                            Case No. 19-cv-06570-RS
                                                                        Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 13 of 61



                                                              1   use of antibiotics to prevent illness and treat chickens that become ill” and “to dispel
                                                              2   many of the myths about poultry production.” These efforts are designed to mislead
                                                              3   consumers into believing that Sanderson chicken, like its more expensive
                                                              4   competitors, was raised without antibiotics.
                                                              5           48.      Sanderson knows the value of antibiotic-free representations.
                                                              6   Sanderson (and competitor Perdue Farms) once brought a Lanham Act claim against
                                                              7   Tyson Foods, Inc., a leading competitor and one of the top three poultry producers
                                                              8   in the United States, for running ads saying that Tyson chicken was “raised without
                                                              9   antibiotics.” Sanderson Farms, Inc. v. Tyson Foods Inc., Civ. No. 08-210 (D.Md.
                                                             10   filed Jan 25, 2008). Sanderson argued that Tyson was, in fact, using antibiotics to
                                                             11   raise its chicken and should be enjoined from running the ads. The court granted the
                                                             12   injunction.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13           49.      Sanderson is responsible for the claims and advertisements for its
                                                             14   Products, including on its website where it specifically discusses the “100%
                                                             15   Natural” claims 3 and makes the representations discussed herein regarding the
                                                             16   Products.
                                                             17                                     FACTUAL BACKGROUND
                                                             18           Sanderson Chicken Products
                                                             19           50.      Sanderson’s Chicken Products, all of which are marketed as “100%
                                                             20   Natural” include the following: 4
                                                             21                 • Clipped Chicken Tenderloins
                                                             22                 • Boneless Skinless Chicken Thigh Fillets
                                                             23                 • Boneless Skinless Breast Strips
                                                             24
                                                             25
                                                             26   3
                                                                    See https://sandersonfarms.com/our-chickens/100-natural/ (last visited August 27,
                                                             27   2019).
                                                                  4
                                                                    Discovery may indicate additional products should be included within the scope of
                                                             28   this Complaint, and Plaintiffs reserve the right to add those products.
                                                                                                              13
                                                                      SECOND AMENDED CLASS ACTION COMPLAINT                              Case No. 19-cv-06570-RS
                                                                    Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 14 of 61



                                                              1          • Thinly Sliced Boneless Skinless Breast Fillets
                                                              2          • Boneless Skinless Breast Fillets
                                                              3          • Best of Boneless
                                                              4          • Boneless Skinless Breast Chunks
                                                              5          • Family Pack Whole Legs
                                                              6          • Whole Legs
                                                              7          • Family Pack Wingettes
                                                              8          • Wingettes
                                                              9          • Drumsticks & Thighs Combo
                                                             10          • Skinless Drumsticks
                                                             11          • Chicken Hearts
                                                             12          • Value Pack Chicken Gizzards
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13          • Skinless Split Breast
                                                             14          • Family Pack Chicken Tenderloins
                                                             15          • Chicken Tenderloins
                                                             16          • Family Pack Boneless, Skinless Chicken Breast Fillets with Rib Meat
                                                             17          • Skinless Thighs
                                                             18          • Family Pack Thighs
                                                             19          • Thighs
                                                             20          • Value Pack Thighs
                                                             21          • Value Pack Leg Quarters
                                                             22          • Value Pack Wings
                                                             23          • Value Pack Drumsticks
                                                             24          • Value Pack Split Breasts
                                                             25          • Chicken Necks
                                                             26          • Wing Drumettes
                                                             27          • Family Pack Drumsticks
                                                             28          • Family Pack Thighs
                                                                                                          14
                                                                  SECOND AMENDED CLASS ACTION COMPLAINT                        Case No. 19-cv-06570-RS
                                                                        Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 15 of 61



                                                              1                • Family Pack Leg Quarters
                                                              2                • Whole Roasting Chicken
                                                              3                • Pick of the Chicken
                                                              4                • Family Pack Wings
                                                              5                • Family Pack Split Breasts
                                                              6                • Livers Chicken Gizzards
                                                              7                • Stripped Back Portions
                                                              8                • Wings
                                                              9                • Thighs
                                                             10                • Drumsticks
                                                             11                • Split Breasts
                                                             12                • Whole Cut-Up Chicken with Giblets and Neck
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13                • Whole Frying Chicken (Whole Young Chicken).
                                                             14          51.      An example of Sanderson’s Chicken Products is reproduced here:5
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25   5
                                                                    Plaintiffs challenge the advertising of these products, not the product labels, except
                                                             26   to the extent that they are used directly in advertising, e.g., in flyers sent out by
                                                             27   grocery stores and markets in keeping with Sanderson’s advertising guidelines. For
                                                                  example, Sanderson encourages resellers to use images like the one in paragraph 15
                                                             28   in their print and internet advertisements in order to “promote the sale of Sanderson
                                                                                                               15
                                                                      SECOND AMENDED CLASS ACTION COMPLAINT                            Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 16 of 61



                                                              1         52.    The Chicken Products are available for purchase under the Sanderson
                                                              2   Farms brand at retail locations throughout California at stores such as Wal-Mart,
                                                              3   Sam’s Club, Albertson’s, Vons, Food 4 Less, Foods Co, and WinCo Foods.6
                                                              4         53.    Sanderson markets and advertises its Chicken Products throughout
                                                              5   California and nationally, and seeks to reach consumers through commercials on
                                                              6   television, print advertising, radio advertising, email newsletters, billboard
                                                              7   advertising, and online marketing such as Facebook, YouTube, Instagram, Pinterest,
                                                              8   and its own website.
                                                              9         Sanderson’s False and Misleading Advertising, Including Its “100%
                                                             10         Natural” Representations
                                                             11         54.    In an extensive national advertising campaign, including in California,
                                                             12   Sanderson misleads consumers into believing its chickens are not raised with
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   pharmaceuticals or antibiotics; that the chickens are raised in a natural environment;
                                                             14   that the use of antibiotics in poultry cannot promote the evolution of antibiotic-
                                                             15   resistant bacteria; and that the Products cannot possibly have any antibiotic or
                                                             16   pharmaceutical reside when sold.
                                                             17         55.    In addition to specific false and misleading statements described below,
                                                             18   Sanderson uses the phrase “100% Natural” in different contexts throughout its
                                                             19   advertising to bolster these misrepresentations. Sanderson repeatedly makes false
                                                             20   “100% Natural” representations in various media—television, website, social media,
                                                             21   print magazines, radio advertising, billboards, trucks, etc.—when in fact its chicken
                                                             22   production process and resulting products do not meet reasonable consumer
                                                             23   expectations for products advertised as “100% Natural.”
                                                             24
                                                             25
                                                                  Farms 100% natural chicken.” See https://sandersonfarms.com/corporate/media-
                                                             26   library/product-imagery/ (last visited August 29, 2019). Accordingly, Sanderson is
                                                             27   responsible for the content of the flyers and circulars.
                                                                  6
                                                                    Sanderson Farms, “Find A Store,” http://www.sandersonfarms.com/store-finder/
                                                             28   (last visited August 29, 2019).
                                                                                                              16
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                                Case No. 19-cv-06570-RS
                                                                        Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 17 of 61



                                                              1           56.   The use of the term “natural,” let alone “100% Natural,” is a powerful
                                                              2   statement that is important to consumers.
                                                              3           57.   A 2015 Consumer Reports 7 survey found that 62% of consumers
                                                              4   purchase “natural” products, and that 87% of those purchasers are willing to pay
                                                              5   more for products called “natural” that meet their expectations as to what “natural”
                                                              6   means.8 A 2016 survey found the number of consumers who purchase “natural”
                                                              7   products to be as high as 73%.9
                                                              8           58.   According to surveys by Consumer Reports, the meaning of the term
                                                              9   “natural,” even isolated from Sanderson’s many other specific misrepresentations,
                                                             10   conveys a message entirely at odds with the reality of Sanderson’s practices. For
                                                             11   example, 88% of consumers expect that meat with a “natural” label meant that the
                                                             12
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14   7
                                                                    Consumer Reports, founded in 1936, is “an independent, nonprofit member
                                                             15   organization that works side by side with consumers for truth, transparency, and
                                                                  fairness in the marketplace.” It has six million members and tests tens of thousands
                                                             16   of products annually to provide consumers with product reviews. Consumer Reports,
                                                             17   “About Us”, available at https://www.consumerreports.org/cro/about-us/what-we-
                                                                  do/index.html (last visited August 30, 2019). CR has a Survey Research department
                                                             18   that conducts more than one hundred surveys per year. Its surveys are not
                                                             19   commissioned or financed by industry. Available at
                                                                  https://www.consumerreports.org/cro/about-us/what-we-do/research-and-
                                                             20   testing/index.html (last visited August 30, 2019). In October 2018, CR published a
                                                             21   front-page story on its monthly magazine titled, “What’s Really in Your Meat?”
                                                                  Available at https://www.consumerreports.org/food-safety/are-banned-drugs-in-
                                                             22   your-meat/ (last visited August 30, 2019). The article title for the online version is
                                                             23   “Are Banned Drugs in Your Meat”.
                                                                  8
                                                                    Consumer Reports National Research Center, “Natural Food Labels Survey”
                                                             24   (2015), at 2, available at http://greenerchoices.org/wp-
                                                             25   content/uploads/2016/08/2016_CRFoodLabelsSurvey.pdf (last visited August 30,
                                                                  2019).
                                                             26   9
                                                                    Consumer Reports National Research Center, “Food Labels Survey” (2016), at 5,
                                                             27   available at https://advocacy.consumerreports.org/wp-
                                                                  content/uploads/2018/10/2018-Natural-and-Antibiotics-Labels-Survey-Public-
                                                             28   Report-1.pdf (last visited August 30, 2019).
                                                                                                              17
                                                                      SECOND AMENDED CLASS ACTION COMPLAINT                           Case No. 19-cv-06570-RS
                                                                       Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 18 of 61



                                                              1   meat “came from an animal whose diet was natural and free of chemicals, drugs and
                                                              2   other artificial ingredients.” 10
                                                              3          59.    Further, 50% of consumers believe use of the term “natural” means the
                                                              4   animal went outdoors, 11 and 83% expect the “natural” label means the animal was
                                                              5   raised in a natural environment.12
                                                              6          Allegations Concerning The Misrepresentation That The Chickens Are
                                                              7          Not Raised With Antibiotics Or Pharmaceuticals
                                                              8          60.    Sanderson misleads consumers into believing its chickens are raised
                                                              9   without antibiotics or pharmaceuticals. Its carefully crafted message makes constant
                                                             10   use of the “100% Natural” representation in conjunction with advertising that
                                                             11   attacks competitors who use the term “raised without antibiotics.” Sanderson says
                                                             12   that “raised without antibiotics” is a meaningless statement because, Sanderson says,
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   “all chickens must be cleared of antibiotics when they leave the farm.” The message
                                                             14   is that all chickens, including Sanderson’s, are the same because they do not have
                                                             15   any antibiotics.
                                                             16          61.    The likely reason Sanderson embarked on this ad campaign is because
                                                             17   the government would not let it use the phrase “raised without antibiotics” on its
                                                             18   packaging like its competitors do, because Sanderson routinely feeds antibiotics to
                                                             19   its chickens.13
                                                             20
                                                             21   10
                                                                     Consumer Reports National Research Center, “Food Labeling Poll” (2007), at 15,
                                                             22   not available online.
                                                             23
                                                                  11
                                                                     Consumer Reports National Research Center, “Natural Food Labels Survey”
                                                                  (2015), at 4, available at http://4bgr3aepis44c9bxt1ulxsyq.wpengine.netdna-
                                                             24   cdn.com/wp-content/uploads/2015/02/foodpoll2008.pdf pdf (last visited August 30,
                                                             25   2019).
                                                                  12
                                                                     Consumer Reports National Research Center, “Food Labeling Poll” (2007), at 15,
                                                             26   not available online.
                                                             27
                                                                  13
                                                                     “Sanderson Farms to Curb Human Antibiotic Use in Chicken Supply,”
                                                                  https://www.reuters.com/article/sanderson-farms-chickens-antibiotics/sanderson-
                                                             28   farms-to-curb-human-antibiotic-use-in-chicken-supply-idUSL2N1Y512R (last
                                                                                                              18
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                              Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 19 of 61



                                                              1          62.      In order to use the phrase “raised without antibiotics” on the label, the
                                                              2   USDA requires the source animals were not given antibiotics in their feed, water or
                                                              3   by injection.
                                                              4          63.      Sanderson tries to get around this labeling prohibition with its
                                                              5   unregulated ad campaign centered on the “100% Natural” statement, which misleads
                                                              6   consumers into believing Sanderson’s chickens are the same as those of its
                                                              7   competitors.
                                                              8          64.      The phrase “raised without antibiotics” is important to consumers. A
                                                              9   2007 Consumer Reports survey found that six out of ten Americans would pay more
                                                             10   for meat/poultry with the ‘raised without antibiotics’ label and 89% of consumers
                                                             11   say all meat companies should be required to disclose the amount and type of
                                                             12   antibiotics used. 14
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13          65.      As a result, in an end run around government regulation, Sanderson
                                                             14   tries to trick consumers into believing that no chicken contains antibiotics and the
                                                             15   “raised without antibiotics” statement on the packaging of its competitors is
                                                             16   meaningless verbiage and that its chickens are the same as those bearing the “raised
                                                             17   without antibiotics” statement.
                                                             18          66.      This message is hammered home in several television and web
                                                             19   commercials.
                                                             20          67.      In a “Bob and Dale” television commercial called “The Truth About
                                                             21   Chicken: Supermarket” Sanderson states that by federal law all chickens must be
                                                             22   cleared of antibiotics when they leave the farm and makes the point that all chickens
                                                             23
                                                             24
                                                             25   visited March 22, 2020). The article does not state whether Sanderson will curb the
                                                                  use of veterinary antibiotics.
                                                             26   14
                                                                     Consumer Reports National Research Center, “Natural and Antibiotics Labels
                                                             27   Survey” (2018), available at https://advocacy.consumerreports.org/wp-
                                                                  content/uploads/2018/10/2018-Natural-and-Antibiotics-Labels-Survey-Public-
                                                             28   Report-1.pdf (last visited August 30, 2019).
                                                                                                            19
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                                  Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 20 of 61



                                                              1   in the supermarket are free of antibiotics, including Sanderson’s. This commercial
                                                              2   has over 90 million impressions on television and over six million views on
                                                              3   YouTube and Facebook.
                                                              4         68.    Sanderson misleads consumers by stating: “Some chicken companies
                                                              5   try to get you to spend more money by using labels like ‘raised without antibiotics.’
                                                              6   At Sanderson Farms, we don’t believe in gimmicks like that.” The commercial then
                                                              7   shows a person piling a variety of chicken brands, selected while blindfolded, into a
                                                              8   cart and saying, “no antibiotics to worry about here.”
                                                              9         69.    This statement is misleading because the message the commercial
                                                             10   conveys is that no chicken (including Sanderson’s) contains antibiotics, and that the
                                                             11   phrase “raised without antibiotics” is a “gimmick.” Sanderson places itself on the
                                                             12   same plane as its competitors who do not raise chickens with antibiotics. In reality,
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   Sanderson uses antibiotics, while its key competitors do not.
                                                             14         70.    The thirty-second commercial ends by showing the above panel for
                                                             15   four seconds.
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23         71.    In another “Bob and Dale” commercial, “The Truth About Chicken:
                                                             24   Mr. Floppy Arms” Sanderson makes the same points, calling its competitors’
                                                             25   statement “raised without antibiotics”: “full of hot air and doesn’t say much”; “a
                                                             26   trick to get you to pay more money” and “a marketing gimmick.” The thirty-second
                                                             27   commercial ends with the same “100% Natural” panel and has over 100 million
                                                             28   impressions on television.
                                                                                                             20
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                              Case No. 19-cv-06570-RS
                                                                       Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 21 of 61



                                                              1           72.   In “Marketing Guru,” Bob and Dale ridicule a Madison Avenue ad
                                                              2   executive who “likes to use the phrase ‘raised without antibiotics.’” Bob and Dale
                                                              3   state that the phrase was invented to make chicken sound safer but is meaningless.
                                                              4   The thirty-second commercial ends with the same “100% Natural” panel (¶70,
                                                              5   supra) and has over 80 million impressions on television.
                                                              6           73.   In the commercial “Truth About Chicken: Labels,” Sanderson calls the
                                                              7   claim that competitors’ chickens are raised without antibiotics a ruse to “trick people
                                                              8   and charge higher prices” and “marketing speak.” Sanderson then says it feeds its
                                                              9   chickens a healthy, balanced diet full of vitamins and “animal protein like they
                                                             10   naturally eat” and notes that “labels can be misleading.” Sanderson does not disclose
                                                             11   that it uses either antibiotics or pharmaceuticals in the feed.
                                                             12           74.   The deception regarding pharmaceutical use, including antibiotics, is
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   also made in at least one 2016 video 15 titled, “How We Grow Our Chicken.” In the
                                                             14   video a Corporate Veterinarian describes Sanderson’s hatchery process and states,
                                                             15   “This single combined injection under the shell is the only time we inject antibiotics,
                                                             16   leaving little opportunity for resistance to develop and no residues in the grown
                                                             17   broilers weeks later when they go to market.” Sanderson continues, “[a]t no point
                                                             18   are Sanderson Farms broilers ever injected with anything and there are never any
                                                             19   antibiotic residues in our broilers when they go to market.”
                                                             20           75.   This representation is misleading for several reasons: First, although
                                                             21   Sanderson is careful to limit its statement to “injections,” Sanderson operates its
                                                             22   own feed mills, and routinely adds pharmaceuticals and antibiotics to the chickens’
                                                             23   feed.
                                                             24           76.   Second, Sanderson contradicts itself regarding whether Sanderson
                                                             25
                                                             26
                                                             27
                                                                  15
                                                                    Available at
                                                                  https://www.youtube.com/watch?time_continue=275&v=Fghbb4lYaiU (last visited
                                                             28   October 7, 2019).
                                                                                                       21
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                               Case No. 19-cv-06570-RS
                                                                       Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 22 of 61



                                                              1   injects broiler chickens or not, by stating that it injects antibiotics into the shells of
                                                              2   the chickens’ eggs, but not the chickens themselves.
                                                              3          77.    Sanderson gives the impression the chickens are raised without using
                                                              4   synthetic feed or injections by playing on the nuances in regulated and unregulated
                                                              5   terms such as “no antibiotics ever,” “raised without antibiotics,” and Sanderson’s
                                                              6   claim of being “cleared” of antibiotics.
                                                              7          78.    One YouTube viewer expressed confusion by commenting, “‘is the
                                                              8   only time we use antibiotics’. I thought you guys said all Chickens in the US are
                                                              9   supposedly antibiotic free or that you guys don’t use them?”16
                                                             10          79.    Consumer surveys support the allegation that Sanderson’s use of the
                                                             11   ubiquitous “100% Natural” representation misleads reasonable consumers into
                                                             12   believing the chickens are raised without antibiotics.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13          80.    Consumer Reports has performed several surveys on food marketing,
                                                             14   including in 2007, 17 2008,18 2015,19 2016,20 and 2018. 21
                                                             15          81.    The 2015 survey found that when “natural” is used to describe meat
                                                             16
                                                             17   16
                                                                     Id.
                                                             18   17
                                                                     Consumer Reports National Research Center, “Food Labeling Poll” (2007), not
                                                             19   available online.
                                                                  18
                                                                     Consumer Reports National Research Center, “Food-Labeling Poll 2008” (2008),
                                                             20   available at http://4bgr3aepis44c9bxt1ulxsyq.wpengine.netdna-cdn.com/wp-
                                                             21   content/uploads/2015/02/foodpoll2008.pdf (last visited August 30, 2019
                                                                  19
                                                                     Consumer Reports National Research Center, “Natural Food Labels Survey”
                                                             22   (2015), available at https://foodpolitics.com/wp-content/uploads/Consumer-Reports-
                                                             23   Natural-Food-Labels-Survey-Report.pdf (last visited August 30, 2019).
                                                                  20
                                                                     Consumer Reports National Research Center, “Food Labels Survey” (2016),
                                                             24   available at http://greenerchoices.org/wp-
                                                             25   content/uploads/2016/08/2016_CRFoodLabelsSurvey.pdf (last visited August 30,
                                                                  2019).
                                                             26   21
                                                                     Consumer Reports National Research Center, “Natural and Antibiotics Labels
                                                             27   Survey” (2018), available at https://advocacy.consumerreports.org/wp-
                                                                  content/uploads/2018/10/2018-Natural-and-Antibiotics-Labels-Survey-Public-
                                                             28   Report-1.pdf (last visited August 30, 2019).
                                                                                                              22
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                                   Case No. 19-cv-06570-RS
                                                                       Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 23 of 61



                                                              1   and poultry:
                                                              2                  a. 57% of consumers think no antibiotics or other drugs were used;
                                                              3                  b. 61% of consumers think the animals’ feed contained no artificial
                                                              4                     ingredients or colors and 59% think there were no GMOs in the
                                                              5                     feed;
                                                              6                  c. 88% of consumers expect meat with a “natural” label meant the
                                                              7                     meat “came from an animal whose diet was natural and free of
                                                              8                     chemicals, drugs and other artificial ingredients.” 22
                                                              9          82.     Sanderson’s other main competitors have product lines that are brought
                                                             10   to market wholly without antibiotics and Sanderson’s advertising misleads
                                                             11   consumers into believing Sanderson follows the same practices.
                                                             12          83.     Sanderson makes the same misrepresentation on its website. It
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   represents its chicken as “100% Natural” on the homepage of its current website and
                                                             14   states that its chicken is “nothing but the safest, most wholesome poultry, with
                                                             15   nothing added.”23
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                                  22
                                                                     Consumer Reports National Research Center, “Food Labeling Poll” (2007), at 15,
                                                                  not available online.
                                                             28   23
                                                                     See https://sandersonfarms.com/ (last visited August 29, 2019).
                                                                                                             23
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                                     Case No. 19-cv-06570-RS
                                                                       Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 24 of 61



                                                              1          84.   The “Learn More” button on the homepage takes consumers to a
                                                              2   current webpage devoted to its “100% Natural” representation. 24
                                                              3
                                                              4
                                                              5
                                                              6
                                                              7
                                                              8
                                                              9
                                                             10
                                                             11
                                                             12
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                                  24
                                                                    See https://sandersonfarms.com/our-chickens/100-natural/ (last visited August 29,
                                                             28   2019).
                                                                                                          24
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                             Case No. 19-cv-06570-RS
                                                                       Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 25 of 61



                                                              1          85.      This page states “There’s Only Chicken In Our Chicken. Seriously.” 25
                                                              2   and “No Additives Or Artificial Ingredients. Not Ever. 26
                                                              3
                                                              4
                                                              5
                                                              6
                                                              7
                                                              8
                                                              9
                                                             10
                                                             11
                                                             12
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14          86.      Sanderson does not disclose its use of antibiotics or pharmaceuticals in
                                                             15   the feed given to its chickens on the “Learn More” page.
                                                             16          87.      Elsewhere on its website, Sanderson also makes the following
                                                             17   statements to further mislead consumers into thinking that Sanderson does not
                                                             18   routinely use pharmaceuticals in raising the chickens:
                                                             19                • “That means no additives, no unpronounceable ingredients, nothing
                                                             20                   extra. Just 100% natural chicken that’s healthy and a treat for your taste
                                                             21                   buds.” 27
                                                             22                • “100% Natural. We firmly stand behind our commitment to keep things
                                                             23
                                                             24
                                                             25   25
                                                                     Available at https://sandersonfarms.com/our-chickens/100-natural/ (last visited
                                                             26   August 30, 2018).
                                                                  26
                                                             27      Id.
                                                                  27
                                                                     Available at https://sandersonfarms.com/our-chickens/100-natural/ (last visited
                                                             28   August 30, 2019).
                                                                                                            25
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                                  Case No. 19-cv-06570-RS
                                                                       Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 26 of 61



                                                              1                   the way nature intended.”28
                                                              2                • “The Myth: The myth is, only chicken raised without antibiotics are
                                                              3                   safe to eat. The Truth: The truth is, none of the chicken you buy in the
                                                              4                   grocery store contains antibiotics. By federal law, all chickens must be
                                                              5                   clear of antibiotics before they leave the farm.” 29
                                                              6          88.      In a video on its website, Sanderson touts the nutritional value of the
                                                              7   chickens’ “corn and soy-based diets”30 but omits any mention of pharmaceuticals
                                                              8   and antibiotics.
                                                              9
                                                             10
                                                             11
                                                             12
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22          89.      In addition, Sanderson maintains on its website 31 a “Christmas TV
                                                             23
                                                             24
                                                             25
                                                                  28
                                                                     Available at https://sandersonfarms.com/?s=subscribe (last visited August 30,
                                                                  2019).
                                                             26   29
                                                                     https://sandersonfarms.com/chicken-myths/ (last visited September 5, 2019).
                                                             27
                                                                  30
                                                                     https://www.youtube.com/watch?time_continue=80&v=Fghbb4lYaiU (last
                                                                  accessed September 5, 2019).
                                                             28   31
                                                                     Available at https://sandersonfarms.com/corporate/media-library/brand-assets/
                                                                                                            26
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                                  Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 27 of 61



                                                              1   Commercial” linked to YouTube using the same “100% Natural” tagline.
                                                              2
                                                              3
                                                              4
                                                              5
                                                              6
                                                              7
                                                              8
                                                              9
                                                             10
                                                             11
                                                             12
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14
                                                             15         90.    Sanderson also represents that the Products are “100% Natural” on its
                                                             16   current newsletter subscription webpage and further adds that: “We firmly stand
                                                             17   behind our commitment to keep things the way nature intended.” 32
                                                             18         91.    Sanderson further emphasizes its representation of “100% Natural”
                                                             19   message by sending a monthly 100% Natural Newsletter to over 600,000 annual
                                                             20   readers across 42 different states.33 Sanderson has continued to publish this
                                                             21   newsletter in 2020.34
                                                             22
                                                             23
                                                             24   (last visited August 30, 2019)
                                                             25
                                                                  32
                                                                     Available at https://sandersonfarms.com/?s=subscribe (last visited August 30,
                                                                  2019).
                                                             26   33
                                                                     See https://sandersonfarms.com/press-releases/sanderson-farms-awarded-twenty-
                                                             27   public-relations-advertising-awards/ (last visited August 30, 2019).
                                                                  34
                                                                     See https://sandersonfarms.com/blogs/section/100-natural-newsletter/ (last visited
                                                             28   March 21, 2020).
                                                                                                             27
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                              Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 28 of 61



                                                              1         92.    Sanderson advertises the Products as “100% Natural” in print
                                                              2   magazines across the country, including in California.
                                                              3         93.    Sanderson advertises itself as “100% Natural” via radio.
                                                              4         94.    Sanderson Farms trucks advertise “100% Natural” on the sides:
                                                              5
                                                              6
                                                              7
                                                              8
                                                              9
                                                             10
                                                             11
                                                             12
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14
                                                             15
                                                             16
                                                             17         95.    In another Facebook post Sanderson also repeats its statements that
                                                             18   “raised without antibiotics” is a misleading statement:
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                            28
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                             Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 29 of 61



                                                              1
                                                              2
                                                              3
                                                              4
                                                              5
                                                              6
                                                              7
                                                              8
                                                              9
                                                             10
                                                             11
                                                             12
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14
                                                             15
                                                             16
                                                             17         96.    All of these statements were made within the applicable statute of
                                                             18   limitations, and many continue as of this filing.
                                                             19         Allegations Concerning The Misrepresentation That The Chickens Are
                                                             20         Raised Outdoors In A Natural Environment
                                                             21         97.    Sanderson’s representations would mislead a reasonable consumer into
                                                             22   believing its chickens were raised in a natural environment and in a humane manner.
                                                             23         98.    In addition to the “100% Natural” claims discussed supra, Sanderson,
                                                             24   addressing animal welfare on its website, represents that “[a]t Sanderson Farms, we
                                                             25   believe in raising our chickens humanely to ensure their safety, nutrition, and overall
                                                             26   health.”
                                                             27
                                                             28
                                                                                                             29
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                              Case No. 19-cv-06570-RS
                                                                       Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 30 of 61



                                                              1
                                                              2
                                                              3
                                                              4
                                                              5
                                                              6
                                                              7
                                                              8
                                                              9          99.   Sanderson reinforces this claim and the general false impression of
                                                             10   high animal welfare standards with recent TV commercials of chickens being given
                                                             11   pricey gifts from humans and chickens dining in restaurants, a TV commercial titled
                                                             12   “Old MacGimmick,”35 and in the past, images of chickens playing volleyball and
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   sipping lemonade.
                                                             14          100. On its website, Sanderson states: “[t]he truth is, none of the chicken
                                                             15   you buy in a store is raised in a cage. Chickens are raised in spacious, climate-
                                                             16   controlled houses where they are free to eat, drink, and walk around all they
                                                             17   want.”36
                                                             18          101. The houses are also described as “a comfortable, cage-free
                                                             19   environment” where “our chickens live in a spacious, climate-controlled
                                                             20   environment with unlimited access to food and water. The only time our chickens
                                                             21   are caged is for their safety when they’re being transported from the farm to the
                                                             22   processing plant.” 37
                                                             23
                                                             24
                                                             25
                                                                  35
                                                                     Available at https://www.ispot.tv/ad/w10S/sanderson-farms-old-
                                                                  macgimmick?autoplay=1 (last visited August 30, 2019).
                                                             26   36
                                                                     https://sandersonfarms.com/chicken-myths/#4th (last accessed September 5,
                                                             27   2019).
                                                                  37
                                                                     https://sandersonfarms.com/our-chickens/animal-welfare/ (last accessed
                                                             28   September 5, 2019)
                                                                                                            30
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                               Case No. 19-cv-06570-RS
                                                                       Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 31 of 61



                                                              1          102. According to a 2016 Consumer Reports survey, 38 a significant portion
                                                              2   of consumers would be misled by Sanderson’s statements regarding how it treats its
                                                              3   birds. Specifically, 82% of consumers think a “humanely raised” representation,
                                                              4   such as the one Sanderson makes on its website, supra ¶ 98, means the farm was
                                                              5   inspected to verify this claim, 77% think the animals had adequate living space,
                                                              6   68% think the animals went outdoors, and 65% think the animals were raised in
                                                              7   houses with clean air.39
                                                              8          103. In addition, in 2007 Consumer Reports Natural Research Center
                                                              9   reported that when the word “natural” is used to describe poultry, let alone
                                                             10   Sanderson’s claim of “100% Natural,” 50% of consumers think the animals went
                                                             11   outdoors, 40 and 83% expect the “natural” label meant the animal was raised in a
                                                             12   natural environment.41
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13          104. Sanderson’s statements on how it treats its chickens are false and
                                                             14   misleading because in reality, Sanderson’s chickens are raised in crowded barns
                                                             15   (that also contribute to the growth of antibiotic resistant bacteria), and the chickens
                                                             16   are raised in intensive confinement, only indoors, 42 where they never get sunlight
                                                             17
                                                             18
                                                             19
                                                                  38
                                                                     Food Labels Survey (2016), available at http://greenerchoices.org/wp-
                                                                  content/uploads/2016/08/2016_CRFoodLabelsSurvey.pdf (last visited September 3,
                                                             20   2019).
                                                             21
                                                                  39
                                                                     Id. at 16.
                                                                  40
                                                                     Consumer Reports National Research Center, “Natural Food Labels Survey”
                                                             22   (2015), at 4, available at http://4bgr3aepis44c9bxt1ulxsyq.wpengine.netdna-
                                                             23   cdn.com/wp-content/uploads/2015/02/foodpoll2008.pdf pdf (last visited August 30,
                                                                  2019).
                                                             24   41
                                                                     Consumer Reports National Research Center, “Food Labeling Poll” (2007), at 15,
                                                             25   not available online.
                                                                  42
                                                                     The industry standard, including Sanderson, is indoors. “Almost all the chickens
                                                             26   eaten in the United States, and increasingly in the rest of the world, have been raised
                                                             27   for decades in this manner: always indoors, always under artificial light, always
                                                                  eating only what the farmer supplies.” Maryn McKenna, “Big Chicken,” iBooks
                                                             28   (2017), available at https://itunes.apple.com/us/book/big-
                                                                                                              31
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                                Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 32 of 61



                                                              1   except when they are transported for slaughter.
                                                              2         105. As for the crowding and stocking density inside chicken sheds, an
                                                              3   industry guide recommended 1.097 to 1.180 square feet per bird. The industry
                                                              4   standard for a grow-out house is 20,000 birds or more, with eight-tenths of a square
                                                              5   foot per bird. 43 Sanderson recently reported that it lost 2.1 million birds in Hurricane
                                                              6   Florence who were housed in 70 grow-out sheds; that is approximately 30,000 birds
                                                              7   per shed,44 even more than the 25,000 to 27,000 birds per shed identified by
                                                              8   Sanderson’s veterinary staff. A reasonable consumer would not think that sheds with
                                                              9   approximately 25,000 to 30,000 birds with approximately one square foot per bird is
                                                             10   “natural.”
                                                             11         106. Sanderson also subjects its birds to cruel, inhumane treatment. A 2016
                                                             12   investigation at the Kinston, N.C. hatchery farm has revealed the horrific conditions
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   in which Sanderson’s chicks are left to die. 45 The Animal Welfare Institute, based
                                                             14   on the USDA inspection records, determined the Sanderson chicken plant in Collins,
                                                             15   Mississippi, was one of the nine worst chicken plants of three hundred surveyed for
                                                             16   animal cruelty.46 AWI also found that two Sanderson plants have been cited at least
                                                             17
                                                             18
                                                             19   chicken/id1217089199?mt=11.
                                                                  43
                                                                     National Chicken Council, “Animal Welfare for Broiler Chickens”, available at
                                                             20   https://www.nationalchickencouncil.org/industry-issues/animal-welfare-for-broiler-
                                                             21   chickens/#one (last visited September 3, 2019)
                                                                  44
                                                                     Mother Jones, “These Photos of Submerged North Carolina Livestock Farms Are
                                                             22   Devastating,” https://www.motherjones.com/food/2018/09/these-photos-of-
                                                             23   submerged-north-carolina-livestock-farms-are-devastating/ (last visited September
                                                                  3, 2019); see also https://sandersonfarms.com/press-releases/sanderson-farms-inc-
                                                             24   provides-update-hurricane-florence-damage/ (last visited September 3, 2019)
                                                             25
                                                                  45
                                                                     PETA, “Chicks Dropped Live Into Mincer at Chicken Supplier of Kroger,
                                                                  Arby's,” available at https://investigations.peta.org/chicken-supplier-kroger-arbys/
                                                             26   and https://www.peta.org/media/news-releases/exposed-chicks-left-suffer-die-
                                                             27   chicken-meat-supplier-kroger-arbys/ (last visited September 3, 2019).
                                                                  46
                                                                     See Animals 24-7, “Pilgrim’s Pride & Case Farms have “worst chicken plants for
                                                             28   animal cruelty,” say Animal Welfare Institute & Farm Sanctuary,” available at
                                                                                                              32
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                                Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 33 of 61



                                                              1   20 times for not complying with humane handling standards 47 (the Palestine, Texas
                                                              2   facility had 20 humane handling reports in 2015-2016, and the Kinston, North
                                                              3   Carolina facility had 22 reports for 2011-2014).48 The Palestine violations included,
                                                              4   among others, excessive use of force, improper sorting of “DOAs and live birds”
                                                              5   and birds drowning in the scald tank. In 2016, a USDA inspector determined the
                                                              6   plant’s slaughtering process was “out of control” for the scald tank violations and
                                                              7   noted that similar incidents had taken place before. 49
                                                              8          Allegations Concerning the Misrepresentation That There is No
                                                              9          Evidence the Use of Antibiotics in Poultry Contributes To The Evolution
                                                             10          of Antibiotic-Resistant Bacteria
                                                             11         107. Based on Sanderson’s advertising, a reasonable consumer would
                                                             12   believe Sanderson’s “100% Natural” claim means its chickens were raised in a
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   manner that does not contribute to the development of antibiotic-resistant bacteria.
                                                             14         108. As described, supra ¶¶ 60-96, Sanderson goes to great lengths to
                                                             15   conceal the fact that it uses pharmaceuticals and antibiotics in its chicken feed.
                                                             16         109.    Coupled with the numerous representations that its chickens are
                                                             17   “100% Natural,” and its repeated statements to the effect that “raised without
                                                             18   antibiotics” is a marketing gimmick to which no attention need be paid in the
                                                             19
                                                             20
                                                             21    https://www.animals24-7.org/2014/11/22/pilgrims-pride-case-farms-have-worst-
                                                                  chicken-plants-for-animal-cruelty-say-animal-welfare-institute-farm-sanctuary/ (last
                                                             22   visited September 3, 2019).
                                                             23
                                                                  47
                                                                     Animal Welfare Institute, “New Report Exposes Pattern of Animal Mistreatment
                                                                  in Some US Poultry Plants,” available at https://awionline.org/press-releases/new-
                                                             24   report-exposes-pattern-animal-mistreatment-some-us-poultry-plants (last visited
                                                             25   September 3, 2019).
                                                                  48
                                                                     Animal Welfare Institute, “The Welfare of Birds At Slaughter In The United
                                                             26   States - 2017 Update”, at 9, available at
                                                             27   https://awionline.org/sites/default/files/uploads/documents/FA-AWI-Welfare-of-
                                                                  Birds-at-Slaughter-Update.pdf (last visited September 3, 2019).
                                                             28   49
                                                                     Id.
                                                                                                               33
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                               Case No. 19-cv-06570-RS
                                                                       Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 34 of 61



                                                              1   comedic Bob and Dale commercials, supra ¶¶ 67-73, Sanderson seeks to convince
                                                              2   consumers their concerns about the evolution of antibiotic-resistant bacteria are
                                                              3   something to be laughed off.
                                                              4          110. However, this is an important issue to consumers. According to the
                                                              5   2016 Consumer Reports survey, 65% of consumers are concerned that feeding
                                                              6   antibiotics or other drugs to animals leads to antibiotic resistant bacteria, 50 and the
                                                              7   2018 survey showed that 77% of consumers were concerned that feeding antibiotics
                                                              8   to farm animals would make drugs less effective for humans.51 Of those, 43% were
                                                              9   either “extremely” or “very” concerned.
                                                             10          111. Sanderson further downplays the risk of the spread of antibiotic-
                                                             11   resistant bacteria by telling consumers “no antibiotics to worry about here,” and “the
                                                             12   truth is, none of the chicken you buy in the grocery store contains antibiotics. By
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   federal law, all chickens must be clear of antibiotics before they leave the farm.”52
                                                             14          112. Sanderson’s misrepresentations about the risks of the evolution of
                                                             15   antibiotic-resistant bacteria stemming from agricultural use of antibiotics have been
                                                             16
                                                             17
                                                             18   50
                                                                     Consumer Reports National Research Center, “Food Labels Survey” (2016), at 10,
                                                             19   available at http://greenerchoices.org/wp-
                                                                  content/uploads/2016/08/2016_CRFoodLabelsSurvey.pdf (last visited August 30,
                                                             20   2019).
                                                             21
                                                                  51
                                                                     Consumer Reports National Research Center, “Natural and Antibiotics Labels
                                                                  Survey” (2018), available at https://advocacy.consumerreports.org/wp-
                                                             22   content/uploads/2018/10/2018-Natural-and-Antibiotics-Labels-Survey-Public-
                                                             23   Report-1.pdf (last visited August 30, 2019).
                                                                  52
                                                                     This statement appears on the homepage of Sanderson’s website, available at
                                                             24   https://sandersonfarms.com/ (last visited August 30, 2019); on the hyperlink “Truth
                                                             25   About Chicken” that appears right below the statement, to debunk “myths” about
                                                                  antibiotics, available at https://sandersonfarms.com/chicken-myths/#2nd (last visited
                                                             26   August 30, 2019); and in the video “How We Grow Our Chicken,” available
                                                             27   at https://sandersonfarms.com/our-chickens/animal-welfare/ (last visited August 30,
                                                                  2019). Similar statements are repeated by Sanderson in its Bob and Dale TV
                                                             28   advertisements.
                                                                                                               34
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                                 Case No. 19-cv-06570-RS
                                                                       Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 35 of 61



                                                              1   so egregious that a neutral third party, the Council of Better Business Bureaus,
                                                              2   National Advertising Division (NAD), concluded on August 11, 2017 that key
                                                              3   claims in Sanderson’s advertising are misleading and that Sanderson should stop
                                                              4   making those claims:
                                                              5          NAD also determined that given the lack of any consensus in the
                                                              6          scientific community over the safety of consuming meat from animals
                                                              7          raised using antibiotics the advertiser [Sanderson] should discontinue
                                                              8          from its advertising language that characterizes the ‘raised without
                                                              9          antibiotics’ labels on competitive chicken producers’ products as a
                                                             10          ‘marketing gimmick,’ ‘just a trick to get you to pay more money,’ a
                                                             11          claim that is ‘full of hot air and doesn’t say much,’ ‘a phrase [that
                                                             12          marketers] invented to make chicken sound safer … and it doesn't
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13          mean much’ and similar language. 53
                                                             14          113. However, Sanderson doubles down on its efforts to minimize the
                                                             15   importance of “no antibiotics” statements which are valuable to consumers, but
                                                             16   which Sanderson is not lawfully allowed to use.
                                                             17          114. Sanderson contends, “…we are aware of no credible scientific research
                                                             18   that supports the notion that the use of antibiotics that are important to human
                                                             19   medicine when treating chickens contributes to the development of human bacterial
                                                             20   infections that are resistant to treatment….” 54
                                                             21          115. Contrary to Sanderson’s assertion of “no credible evidence” many
                                                             22   studies from credible sources have concluded that the use of antibiotics in livestock
                                                             23
                                                             24
                                                             25
                                                                  53
                                                                     Advertising Self-Regulatory Council, Press Release, available at
                                                                  http://www.asrcreviews.org/nad-recommends-sanderson-farms-discontinue-claims-
                                                             26   about-tricks-gimmicks-finds-company-can-support-certain-claims-referencing-
                                                             27   federal-law/ (last visited August 30, 2019).
                                                                  54
                                                                     See https://sandersonfarms.com/policy-on-animal-welfare-and-antibiotic-use/ (last
                                                             28   visited August 30, 2019)
                                                                                                             35
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                                Case No. 19-cv-06570-RS
                                                                       Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 36 of 61



                                                              1   risks rendering those antibiotics less useful to humans:
                                                              2                a. The World Health Organization’s 2014 report, titled Antimicrobial
                                                              3                   Resistance: Global Report on Surveillance, stated, “[t]he classes of
                                                              4                   antibiotics used in food-producing animals and in human drugs are
                                                              5                   mostly the same, thereby increasing the risk of emergence and
                                                              6                   spread of resistant bacteria, including those capable of causing
                                                              7                   infections in both animals and humans. Food-producing animals are
                                                              8                   reservoirs of pathogens with the potential to transfer resistance to
                                                              9                   humans.”55
                                                             10                b. The Centers for Disease Control and Prevention (CDC), U.S.
                                                             11                   Department of Health and Human Services, summarized the threat
                                                             12                   to public health posed by antibiotic use in agricultural operations,
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13                   such as Sanderson Farms:
                                                             14                      Antibiotics are widely used in food-producing animals,
                                                             15                      and according to data published by FDA, there are more
                                                             16                      kilograms of antibiotics sold in the United States for food-
                                                             17                      producing animals than for people [hyperlink omitted].
                                                             18                      This use contributes to the emergence of antibiotic-
                                                             19                      resistant bacteria in food-producing animals. Resistant
                                                             20                      bacteria in food-producing animals are of particular
                                                             21                      concern because these animals serve as carriers. Resistant
                                                             22                      bacteria can contaminate the foods that come from those
                                                             23                      animals, and people who consume these foods can
                                                             24                      develop antibiotic-resistant infections. Antibiotics must
                                                             25
                                                             26   55
                                                                     World Health Organization, Antimicrobial Resistance: Global Report on
                                                             27   Surveillance at 59, available at
                                                                  http://apps.who.int/iris/bitstream/10665/112642/1/9789241564748_eng.pdf?ua=1
                                                             28   (last visited August 30, 2019) (internal citations omitted).
                                                                                                              36
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                               Case No. 19-cv-06570-RS
                                                                       Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 37 of 61



                                                              1                      be used judiciously in humans and animals because both
                                                              2                      uses contribute to not only the emergence, but also the
                                                              3                      persistence and spread of antibiotic-resistant bacteria. 56
                                                              4                c. According to the President’s Council of Advisors on Science and
                                                              5                   Technology and its Report to the President on Combatting
                                                              6                   Antibiotic Resistance, “[s]ubstantial evidence demonstrates that use
                                                              7                   of antibiotics in animal agriculture promotes the development of
                                                              8                   antibiotic-resistant microbes in animals and that retail meat can be a
                                                              9                   source of microbes, including antibiotic-resistant microbes.”57
                                                             10                d. A 2017 review of the research to date concludes, “taken together,
                                                             11                   the data support what the scientific community, national
                                                             12                   governments, and international organizations such as the World
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13                   Health Organization, the Food and Agricultural Organization of the
                                                             14                   United Nations, and the World Organization for the Health of
                                                             15                   Animals (OIE) have long recognized: antimicrobial use on farms
                                                             16                   clearly contributes to the emergence of resistance and poses a
                                                             17                   human public health risk.”58
                                                             18
                                                             19   56
                                                                     Antibiotic Resistance Threats in the United States (2013), at 36-37, available at
                                                             20   https://www.cdc.gov/drugresistance/pdf/ar-threats-2013-508.pdf (last visited August
                                                             21   30, 2019). The report also contains a glossary of terms related to antibiotic
                                                                  resistance.
                                                             22   57
                                                                     Report to the President on Combatting Antibiotic Resistance, Executive Office of
                                                             23   the President of the United States (September 2014), at 50, available at
                                                                  https://obamawhitehouse.archives.gov/sites/default/files/microsites/ostp/PCAST/pca
                                                             24   st_carb_report_sept2014.pdf (last visited August 30, 2019).
                                                             25
                                                                  58
                                                                     Hoelzer et al., BMC Veterinary Research (2017) 13:211, “Antimicrobial drug use
                                                                  in food-producing animals and associated human health risks: what, and how strong,
                                                             26   is the evidence?,” at 35, available at https://link.springer.com/epdf/10.1186/s12917-
                                                             27   017-1131-3?author_access_token= CbmecKjS4XscxgMn92-
                                                                  6rm_BpE1tBhCbnbw3BuzI2RMGFJmV0iy8Y06YFc2zc-
                                                             28   R5jN1X3crDybEToB_CzXCpRozpkwGnxg9ydolzETVy02VGkppjTRq1V0MGiTq
                                                                                                               37
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                                Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 38 of 61



                                                              1                e. Approximately 70% of all medically important antibiotics sold in
                                                              2                   the United States are for livestock use. 59
                                                              3                f. An estimated 23,000 deaths and more than 2 million illnesses have
                                                              4                   been caused by antibiotic-resistant bacteria, as estimated in 2013 by
                                                              5                   the CDC.60
                                                              6                g. Children experience the ill-effects of antibiotic overuse in
                                                              7                   agriculture, most especially children younger than 5 years who
                                                              8                   become infected with antibiotic resistant bacteria.61
                                                              9         116. Because Sanderson is aware of the studies cited above, Sanderson is
                                                             10   aware of further research on the elevated risk of poultry workers carrying bacteria
                                                             11   that is resistant to the same antibiotics that Sanderson admits to using.
                                                             12         117. Indeed, “credible evidence” of antibiotic-resistant bacteria has been
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   found on Sanderson’s own chicken.62
                                                             14         Allegations Concerning The Misrepresentation That The Products Do
                                                             15         Not, and Cannot, Contain Unnatural Residues
                                                             16         118. A reasonable consumer believes Sanderson’s “100% Natural”
                                                             17   representation means the Products do not and cannot contain residues, such as
                                                             18
                                                             19
                                                             20   rqtB8g2U114wU4Fb9RacLAHWYIA%3D%3D (last visited August 30, 2019).
                                                             21
                                                                  59
                                                                     The Pew Charitable Trusts, Antibiotics and Animal Agriculture: A Primer
                                                                  (February 2018) https://www.pewtrusts.org/-
                                                             22   /media/assets/2018/02/arp_antibiotics_and_animal_agriculture_a_primer.pdf
                                                             23
                                                                  60
                                                                     Id. at 13.
                                                                  61
                                                                     American Academy of Pediatrics, Technical Report (December 2015),
                                                             24   “Nontherapeutic Use of Antimicrobial Agents in Animal Agriculture: Implications
                                                             25   for Pediatrics,” at e1673, available at
                                                                  https://pediatrics.aappublications.org/content/pediatrics/136/6/e1670.full.pdf last
                                                             26   visited August 30, 2019.
                                                             27
                                                                  62
                                                                     National Resources Defense Council, Sanderson Farms: Spreading Deception &
                                                                  Antibiotic Resistance, available at https://www.nrdc.org/experts/sanderson-farms-
                                                             28   spreading-deception-antibiotic-resistance (last visited August 30, 2019).
                                                                                                              38
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                                Case No. 19-cv-06570-RS
                                                                       Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 39 of 61



                                                              1   pharmaceutical or biological residues.
                                                              2          119. Specifically, Sanderson represents itself as “100% Natural” in multiple
                                                              3   media and Sanderson asserts “no antibiotics to worry about here” in TV
                                                              4   advertisements. On its website and other advertisements, Sanderson states: “There’s
                                                              5   Only Chicken In Our Chicken. Seriously.”63 See, e.g., supra ¶85.
                                                              6          120. Sanderson also misrepresents to consumers the level of protection that
                                                              7   they can expect from the federal law regarding antibiotic residues. In one of the Bob
                                                              8   and Dale TV advertisements, 64 Sanderson says, “[t]he thing is, by federal law, all
                                                              9   chickens must be cleared of antibiotics before they leave the farm . . . No antibiotics
                                                             10   to worry about here.” This statement is misleading because it omits the fact that
                                                             11   USDA’s own process allows for chickens with scientifically detectable antibiotic
                                                             12   residues to be sold to consumers, as long as the detected residues stay below the
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   regulatory “tolerance.”
                                                             14          121.   Sanderson’s representations regarding its chicken being free of
                                                             15   residues are misleading because Sanderson’s own laboratory testing indicates that
                                                             16   the pharmaceuticals Sanderson administers remain in some of the chickens after
                                                             17   they leave the grow-out facilities and arrive at processing plants to be slaughtered.
                                                             18   The pharmaceuticals that Sanderson administers include, but are not necessarily
                                                             19   limited to, bacitracin, gentamicin, lincomycin, monensin, narasin, oxytetracycline,
                                                             20   penicillin, Rofenaid (Rofenaid is a brand name; the drug is sulfadimethoxine
                                                             21   ormetprim), salinomycin, and virginiamycin. 65
                                                             22          122. Sanderson conducts its own laboratory testing for the residues of
                                                             23
                                                             24
                                                             25
                                                                  63
                                                                     Available at https://sandersonfarms.com/our-chickens/100-natural/ (last visited
                                                                  August 30, 2018).
                                                             26   64
                                                                     Available at https://www.ispot.tv/brands/A1Z/sanderson-farms (last visited
                                                             27   August 30, 2019).
                                                                  65
                                                                     Order, Friends of the Earth et al. v. Sanderson Farms, Inc., No. 3:17-cv-03592
                                                             28   (RS), Dkt. 94 (N.D. Cal. Aug. 27, 2018).
                                                                                                              39
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                               Case No. 19-cv-06570-RS
                                                                       Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 40 of 61



                                                              1   pharmaceuticals that Sanderson administers, and Sanderson’s own testing indicates
                                                              2   positive results for the pharmaceuticals that Sanderson administers to its flocks at
                                                              3   various stages of their lives. These positive pharmaceutical results include, but are
                                                              4   not necessarily limited to, decoquinate, monensin, narasin, nicarbazin, and
                                                              5   salinomycin. Discovery may reveal additional residues.
                                                              6          Allegations Concerning the Reach and Scope of Sanderson’s
                                                              7          Misrepresentations
                                                              8          123.   Sanderson began its “100% Natural” marketing campaign at least as
                                                              9   far back as 2014. In its “I Believe” series of commercials which were released on
                                                             10   YouTube, Sanderson concluded by wishing viewers “Happy Fourth of July,”
                                                             11   “Happy Thanksgiving,” “Merry Christmas and Happy Holidays,” with a voiceover
                                                             12   “And we mean that 100%.”, along with the logo and “100% Natural”:
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22          124.   The “Bob and Dale” commercials began airing in 2016.66 They were
                                                             23   broadcast in markets where Sanderson chicken was sold and were also put online.
                                                             24          125. The term “impressions” is used to measure how many times a
                                                             25   commercial has been seen.
                                                             26
                                                             27
                                                                  66
                                                                    The numbers were captured during the campaign on June 9, 2017, and have
                                                             28   undoubtedly increased since then. Current numbers are not publicly available.
                                                                                                           40
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                               Case No. 19-cv-06570-RS
                                                                     Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 41 of 61



                                                              1         126. The Bob and Dale commercial “Labels” had 41,961,833 broadcast
                                                              2   impressions.
                                                              3         127. The Bob and Dale commercial “Cooking Show” had 56,953,090
                                                              4   broadcast impressions.
                                                              5         128. The Bob and Dale commercial “Supermarket” had 108,214,520
                                                              6   broadcast impressions.
                                                              7         129. The Bob and Dale commercial “Marketing Guru” had 89,745,934
                                                              8   impressions.
                                                              9         130. The Bob and Dale commercial “Floppy Arms” had 116,413,306
                                                             10   broadcast impressions.
                                                             11         131. The Bob and Dale commercials were also seen millions of times online.
                                                             12         132. The Bob and Dale commercial “Labels” had 1,675,972 views on
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   YouTube and 32,000 on Facebook.
                                                             14         133. The Bob and Dale commercial “Cooking Show” had 310,223 views on
                                                             15   YouTube and 2.5 million views on Facebook.
                                                             16         134. The Bob and Dale commercial “Supermarket” had 2,137,612 views on
                                                             17   YouTube and 4 million views on Facebook.
                                                             18         135. The Bob and Dale commercial “Marketing Guru” had 1,021,876 views
                                                             19   on YouTube and 711,000 views on Facebook.
                                                             20         136. The Bob and Dale commercial “Floppy Arms” had 753,431 views on
                                                             21   YouTube and 2.4 million views on Facebook. The following table summarizes the
                                                             22   views for each Bob and Dale commercial:
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                            41
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                         Case No. 19-cv-06570-RS
                                                                       Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 42 of 61



                                                              1    “Bob and Dale”                Broadcast          YouTube           Facebook
                                                                   Commercial                    Impressions        Views             Views
                                                              2
                                                                   Truth About Chicken –
                                                              3                                  41,961,833         1,675,972         32,000
                                                                   Labels Commercial
                                                              4    The Truth About Chicken -
                                                              5    Marketing Guru                89,745,934         1,021,876         711,000
                                                                   Commercial:
                                                              6    The Truth About Chicken -
                                                              7    Mr. Floppy Arms               116,413,306        753,431           2,400,000
                                                                   Commercial
                                                              8    The Truth About Chicken –
                                                                                                 108,214,520        2,137,612         4,000,000
                                                              9    Supermarket Commercial
                                                                   Truth About Chicken -
                                                             10                                  56,953,090         310,223           2,900,000
                                                                   Cooking Show Commercial
                                                             11
                                                                   TOTAL                         332,518,683        5,899,114         10,043,000
                                                             12
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13          137. The Bob and Dale commercials aired in 2016 and 2017 on widespread
                                                             14   television shows like College Basketball on CBS, 48 Hours on CBS, and Sunday
                                                             15   Morning on CBS.67
                                                             16          138. Sanderson’s print advertising also reached a wide audience.
                                                             17          139.   For example, in 2018, Sanderson Farms also placed a print ad stating
                                                             18   that its chicken was “All Natural” in Southern Living, a national magazine which,
                                                             19   according to its 2019 media guide, has print reach of 16,081,000 and a digital reach
                                                             20   of 7.3 million unique users.
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                                  67
                                                                    In an August 2017 press release, Sanderson boasts that its “Old MacGimmick”
                                                             28   commercial had 39.5 million Facebook views.
                                                                                                           42
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                             Case No. 19-cv-06570-RS
                                                                        Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 43 of 61



                                                              1            140.   Sanderson Farms also publishes a monthly magazine, the Sanderson
                                                              2   Farms 100% Natural Newsletter, which as of 2018, had a circulation of 600,000
                                                              3   across 42 states, which has the “100% Natural” claim as part of every title on the
                                                              4   front of the magazine:
                                                              5
                                                              6
                                                              7
                                                              8
                                                              9
                                                             10
                                                             11
                                                             12
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19            141. The Sanderson Farms 100% Natural Newsletter is sufficiently
                                                             20   prominent that it won numerous public relations awards including a Gold ADDY
                                                             21   award.68 The ADDY awards are the “advertising industry's largest and most
                                                             22   representative competition.” 69
                                                             23            142.   Sanderson also won several public relations awards for its Sanderson
                                                             24   Farms Corporate Responsibility Report, including the Southern Public Relations
                                                             25   Association of Mississippi Judge’s Choice Award and an award from the Southern
                                                             26
                                                             27   68
                                                                       Sanderson Farms press release May 7, 2018.
                                                             28   69
                                                                       American Advertising Federation website, last visited March 20, 2020.
                                                                                                             43
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                              Case No. 19-cv-06570-RS
                                                                       Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 44 of 61



                                                              1   Public Relations Federation.70
                                                              2          143.   In addition, the “100% Natural” representation, in the form of pictures
                                                              3   of the products such as those in ¶ 43 supra, has appeared in flyers and circulars in
                                                              4   hundreds of stores in California.
                                                              5          144.   For example, such pictures have appeared in flyers and circulars for
                                                              6   Wal-Mart (167 stores in California), Sam’s Club (29 stores in California), Kroger
                                                              7   (300 stores in California, including Food 4 Less), and Albertson’s (600 stores in
                                                              8   California, including Vons).
                                                              9          145. Every retail package of Sanderson chicken bears the phrase “100%
                                                             10   Natural.” Although Plaintiffs do not bring claims based on labeling, the labels
                                                             11   represent an enormous and widespread “100% Natural” message to consumers,
                                                             12   which is the message Sanderson encourages retailers to use in their ad circulars.71
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13          146.   In Sanderson’s 2019 annual report filed with the SEC, it noted that its
                                                             14   efforts to distinguish itself in the market as a “natural” brand went back to 2004:
                                                             15          The Registrant has achieved a high level of public awareness and acceptance
                                                                         of its products in its core markets. Brand awareness is an important element
                                                             16
                                                                         of the Registrant’s marketing philosophy, and it intends to continue brand
                                                             17          name merchandising of its products. During calendar 2004, the Company
                                                                         launched an advertising campaign designed to distinguish the Company’s
                                                             18
                                                                         fresh chicken products from competitors’ products. The campaign noted that
                                                             19          the Company’s product is a natural product free from salt, water and other
                                                                         additives that some competitors inject into their fresh chicken. The Company
                                                             20
                                                                         continues to use various media to communicate this message today.
                                                             21
                                                                       147.     Sanderson also described its recent campaigns to promote itself as a
                                                             22
                                                             23
                                                             24   70
                                                                    Sanderson Farms press release May 7, 2018.
                                                             25
                                                                  71
                                                                    Sanderson maintains product imagery at the following address
                                                                  https://sandersonfarms.com/corporate/media-library/product-imagery/ (last visited
                                                             26   March 22, 2020). There Sanderson states: “To help you advertise Sanderson Farms
                                                             27   products at the retail level, we’ve created a database of professional images for use
                                                                  in print and Internet advertisements to promote the sale of Sanderson Farms 100%
                                                             28   natural chicken.” (emphasis added).
                                                                                                              44
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                               Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 45 of 61



                                                              1 “natural” brand:
                                                              2         During fiscal 2016, the Company launched a multi-media advertising
                                                                        campaign designed to explain and support the Company's position regarding
                                                              3
                                                                        the judicious use of antibiotics to prevent illness and treat chickens that
                                                              4         become ill. During fiscal 2017, the Company launched a multi-media
                                                                        advertising campaign designed to dispel many of the myths about poultry
                                                              5
                                                                        production. The Company regularly evaluates the success of this campaign
                                                              6         and, while not currently advertising aggressively on television, expects to
                                                                        continue to use the campaign in other media, at least for the near term.
                                                              7
                                                              8
                                                                                                CLASS ALLEGATIONS
                                                              9
                                                                        148. Plaintiffs bring this suit as a class action pursuant to Rules 23(a) and
                                                             10
                                                                  23(b)(3) of the Federal Rules of Civil Procedure on behalf of all individuals and
                                                             11
                                                                  businesses throughout the State of Californian who purchased one or more Products
                                                             12
NYE, STIRLING, HALE & MILLER




                                                                  during the Class Period. Excluded from the Class is Defendant, any person, firm,
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                                  trust, corporation, officer, director, or other individual or entity in which Defendant
                                                             14
                                                                  has a controlling interest or with which Defendant is related to or affiliated, and the
                                                             15
                                                                  legal representatives, agents, heirs, affiliates, successors-in-interest or assigns of any
                                                             16
                                                                  excluded party. Plaintiffs reserve the right to amend or modify the Class definition
                                                             17
                                                                  in connection with a motion for Class certification and/or the result of discovery.
                                                             18
                                                                        149. This lawsuit is properly brought as a class action for the following
                                                             19
                                                                  reasons:
                                                             20
                                                                        150. The Class is so numerous that joinder of the individual Members of the
                                                             21
                                                                  proposed Class is impracticable. The Class includes at least thousands of consumers
                                                             22
                                                                  in California. The precise number and identities of Class Members are unknown to
                                                             23
                                                                  Plaintiffs, but are known to Defendant or can be ascertained through discovery,
                                                             24
                                                                  using records of sales, and other information kept by Defendant or its agents. Notice
                                                             25
                                                                  can be provided through sales records, retail store reward programs, and publication.
                                                             26
                                                                        151. The Class is ascertainable, and there is a well-defined community of
                                                             27
                                                                  interest in the questions of law and/or fact alleged herein since the rights of each
                                                             28
                                                                                                              45
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                                 Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 46 of 61



                                                              1   Class Member were infringed or violated in similar fashion based upon Defendant’s
                                                              2   uniform misconduct.
                                                              3         152. Questions of law or fact common to the Class exist as to Plaintiffs and
                                                              4   all Class Members, and these common questions predominate over any questions
                                                              5   affecting only individual Members of the Class. Among these predominant common
                                                              6   questions of law and/or fact are the following:
                                                              7                a. Whether the Products lived up to the representations that they were
                                                              8                   “100% Natural”;
                                                              9                b. Whether the Products are “100% Natural” when the birds are given
                                                             10                   antibiotics and/or pharmaceuticals;
                                                             11                c. Whether the Products are “100% Natural” when they contain
                                                             12                   antibiotic or pharmaceutical residues;
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13                d. Whether the Products are “100% Natural” when the poultry that the
                                                             14                   Products are derived from are raised exclusively indoors in crowded
                                                             15                   and dirty conditions;
                                                             16                e. Whether the Products are “100% Natural” when the process
                                                             17                   contributes to antibiotic resistant bacteria;
                                                             18                f. Whether a reasonable consumer would find the “100% Natural”
                                                             19                   representations material to their decision to purchase the Products;
                                                             20                g. Whether Defendant made any express or implied warranties in
                                                             21                   connection with the sale of the Products;
                                                             22                h. Whether Defendant breached any express or implied warranties;
                                                             23                i. Whether Defendant was unjustly enriched by selling the Products;
                                                             24                j. Whether Defendant violated applicable consumer protection laws by
                                                             25                   selling Products that did not live up to the “100% Natural”
                                                             26                   representations made by Defendant; and
                                                             27                k. The appropriate nature and measure of damages.
                                                             28         153. Plaintiffs’ claims are typical of the claims of Class members. The
                                                                                                            46
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                              Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 47 of 61



                                                              1   injuries sustained by Plaintiffs and the Class flow, in each instance, from a common
                                                              2   nucleus of operative facts based on the Defendant’s uniform conduct as set forth
                                                              3   above. The defenses, if any, that will be asserted against Plaintiffs’ claims likely will
                                                              4   be similar to the defenses that will be asserted, if any, against Class Members’
                                                              5   claims.
                                                              6         154. Plaintiffs will fairly and adequately protect the interests of Class
                                                              7   Members.
                                                              8         155. Plaintiffs have no interests materially adverse to or that irreconcilably
                                                              9   conflict with the interests of Class Members and have retained counsel with
                                                             10   significant experience in handling class actions and other complex litigation, and
                                                             11   who will vigorously prosecute this action.
                                                             12         156. A class action is superior to other available methods for the fair and
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   efficient group-wide adjudication of this controversy, and individual joinder of all
                                                             14   Class Members is impracticable, if not impossible, because there are numerous
                                                             15   Class Members located throughout the State of California. Moreover, the cost to the
                                                             16   court system of such individualized litigation would be substantial. Individualized
                                                             17   litigation would likewise present the potential for inconsistent or contradictory
                                                             18   judgments and would result in significant delay and expense to all parties and
                                                             19   multiple courts hearing virtually identical lawsuits. By contrast, the conduct of this
                                                             20   action as a class action presents fewer management difficulties, conserves the
                                                             21   resources of the parties and the courts, protects the rights of each Class Member, and
                                                             22   maximizes recovery to them.
                                                             23         157. Plaintiffs do not anticipate any difficulties in the management of this
                                                             24   action as a class action. If conflicts arise, they may be managed by using appropriate
                                                             25   subclasses.
                                                             26                             INJUNCTIVE CLASS RELIEF
                                                             27         158. Rules 23(b)(1) and 23(b)(2) contemplate a class action for purposes of
                                                             28   seeking class-wide injunctive relief. Here, the Defendant has engaged in conduct
                                                                                                             47
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                                Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 48 of 61



                                                              1   resulting in misleading consumers about the nature of their products and
                                                              2   representing they are “100% Natural.” Since Defendant’s conduct has been
                                                              3   uniformly directed at all consumers in the State of California, and the conduct
                                                              4   continues presently, injunctive relief on a class-wide basis is a viable and suitable
                                                              5   solution to remedy Defendant’s continuing misconduct.
                                                              6         159. Plaintiff Pam La Fosse does not know if she can rely on Defendant’s
                                                              7   claims in the future, but would purchase the Products again if they were “100%
                                                              8   Natural” as represented.
                                                              9         160. Plaintiff Sharon Manier does not know if she can rely on Defendant’s
                                                             10   claims in the future, but would purchase the Products again if they were “100%
                                                             11   Natural” as represented.
                                                             12         161. The Injunctive Class is properly brought and should be maintained as a
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   class action under Rule 23(a), and the injunctive Class satisfies the class action
                                                             14   prerequisites of numerosity, commonality, typicality, and adequacy because:
                                                             15                a. Numerosity: Individual joinder of the injunctive Class Members
                                                             16                   would be wholly impracticable. Defendant’s Products have been
                                                             17                   purchased by thousands of people throughout California;
                                                             18                b. Commonality: Questions of law and fact are common to Members
                                                             19                   of the Class. Defendant’s misconduct was uniformly directed at all
                                                             20                   consumers. Thus, all Members of the Class have a common cause
                                                             21                   against Defendant to stop its misleading conduct through an
                                                             22                   injunction. Since the issues presented by this injunctive Class deal
                                                             23                   exclusively with Defendant’s misconduct, resolution of these
                                                             24                   questions would necessarily be common to the entire Class.
                                                             25                   Moreover, there are common questions of law and fact inherent in
                                                             26                   the resolution of the proposed injunctive class, including, inter alia:
                                                             27                    i. Resolution of the issues presented in the 23(b)(3) class;
                                                             28                   ii. Whether Members of the Class will continue to suffer harm by
                                                                                                          48
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                               Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 49 of 61



                                                              1                       virtue of Defendant’s deceptive product marketing and
                                                              2                       advertising; and
                                                              3                  iii. Whether, on equitable grounds, Defendant should be prevented
                                                              4                       from continuing to deceptively advertise and market the Products
                                                              5                       as being “100% Natural.”
                                                              6                c. Typicality: Plaintiffs’ claims are typical of the claims of the
                                                              7                   injunctive Class because their claims arise from the same course of
                                                              8                   conduct (i.e. Defendant’s deceptive and misleading marketing,
                                                              9                   labeling, and advertising practices). Plaintiffs are typical
                                                             10                   representatives of the Class because, like all Members of the
                                                             11                   injunctive Class, they purchased Defendant’s Products based on the
                                                             12                   same misrepresentations made to consumers throughout California.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13                d. Adequacy: Plaintiffs will fairly and adequately represent and protect
                                                             14                   the interests of the injunctive Class. Their claims are common to all
                                                             15                   Members of the injunctive Class and they have a strong interest in
                                                             16                   vindicating their rights. Plaintiffs have no conflicts with the
                                                             17                   Members of the Class and are represented by counsel who is
                                                             18                   competent and experienced in both consumer protection and class
                                                             19                   action litigation.
                                                             20         162. The injunctive Class is properly brought and should be maintained as a
                                                             21   class action under Rule 23(b)(2) because Plaintiffs seek injunctive relief on behalf of
                                                             22   the Class Members on grounds generally applicable to the entire injunctive Class.
                                                             23   Certification under Rule 23(b)(2) is appropriate because Defendant has acted or
                                                             24   refused to act in a manner that applies generally to the injunctive Class (i.e.
                                                             25   Defendant has marketed the Products using the same misleading and deceptive
                                                             26   advertising and marketing to all the Class Members). Any final injunctive relief or
                                                             27   declaratory relief would benefit the entire injunctive Class as Defendant would be
                                                             28   prevented from continuing to make the Misrepresentations and would be required to
                                                                                                         49
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                                Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 50 of 61



                                                              1   disclose to consumers the true nature of the Products. Plaintiffs would purchase the
                                                              2   Products again if the Products were 100% Natural as represented.
                                                              3                                  NOTICE OF CLAIMS
                                                              4         163.    Sanderson has been on notice of the claims asserted in this action for
                                                              5   years. First, the Friends of the Earth litigation was filed on June 22, 2017. Second,
                                                              6   Sanderson’s advertising was found deceptive by the Council of Better Business
                                                              7   Bureaus in August of 2017. Third, before commencing this action, on July 8, 2019,
                                                              8   former plaintiff Daniel Lentz and plaintiff Pam La Fosse sent a demand letter to
                                                              9   Sanderson under California’s Consumer Legal Remedies Act.
                                                             10
                                                                                                 CAUSES OF ACTION
                                                             11
                                                                                              FIRST CAUSE OF ACTION
                                                             12
NYE, STIRLING, HALE & MILLER




                                                                                       Violation of the Unfair Competition Law,
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                                                        Cal. Bus. & Prof. Code § 17200, et seq.
                                                             14
                                                                        164. Plaintiffs repeat and reallege each and every allegation contained in all
                                                             15
                                                                  the foregoing paragraphs as if fully set forth herein.
                                                             16
                                                                        165. Ms. La Fosse and Ms. Manier have standing to pursue this claim under
                                                             17
                                                                  California’s Unfair Competition Law (“UCL”) because they suffered an injury-in-
                                                             18
                                                                  fact and lost money as a result of Defendant’s unfair practices. Specifically, they
                                                             19
                                                                  expended more money in the transaction than they otherwise would have due to
                                                             20
                                                                  Defendant’s misrepresentations and conduct.
                                                             21
                                                                        166. Claiming the Products are “100% Natural” and the other
                                                             22
                                                                  misrepresentations alleged herein constitutes a course of unfair conduct within the
                                                             23
                                                                  meaning of Cal. Civ. Code § 17200, et seq.
                                                             24
                                                                        167. Defendant’s advertising failed to disclose that Products were not truly
                                                             25
                                                                  “100% Natural” and instead was done in a manner to deceive consumers about the
                                                             26
                                                                  true nature of the Products.
                                                             27
                                                                        168. The conduct of the Defendant harms the interests of consumers and
                                                             28
                                                                                                              50
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                               Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 51 of 61



                                                              1   market competition. There is no valid justification for Defendant’s conduct.
                                                              2         169. Defendant engaged in unlawful business acts and practices by
                                                              3   breaching express warranties, breaching implied warranties, violating the False
                                                              4   Advertising Law, Cal. Bus. & Prof. Code § 17500 et seq., and violating the
                                                              5   Consumers Legal Remedies Act, Cal. Civ. Code § 1750, et seq.
                                                              6         170. Defendant engaged in fraudulent business practices by knowingly
                                                              7   making the Misrepresentations concerning the Products when they are not “100%
                                                              8   Natural.” Such practices are devoid of utility and outweighed by the gravity of
                                                              9   harm to Plaintiffs and the Class who lost money or property by paying for the
                                                             10   misrepresented product.
                                                             11         171. Each of Defendant’s unfair, unlawful, and fraudulent practices
                                                             12   enumerated above was the direct and proximate cause of financial injury to
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   Plaintiffs and the Class. Defendant has unjustly benefitted as a result of its wrongful
                                                             14   conduct. Plaintiffs and the Class Members are accordingly entitled to have
                                                             15   Defendant disgorge and restore to Plaintiffs and Class Members all monies
                                                             16   wrongfully obtained by Defendant as a result of the conduct as alleged herein.
                                                             17         172. Pursuant to section 17203 of the California Business and Professions
                                                             18   Code, Plaintiffs seek an order of this Court enjoining Defendant from continuing to
                                                             19   engage in unfair, unlawful, and deceptive practices and any other act prohibited by
                                                             20   law, including the acts set forth herein.
                                                             21
                                                             22                             SECOND CAUSE OF ACTION
                                                             23                         Violation of the False Advertising Law,
                                                             24                          Cal. Bus. & Prof. Code § 17500, et seq.
                                                             25         173. Plaintiffs repeat and reallege each and every allegation contained in all
                                                             26   the foregoing paragraphs as if fully set forth herein.
                                                             27         174. Plaintiffs have standing to pursue this claim under California’s False
                                                             28   Advertising Law (“FAL”) because they suffered an injury-in-fact and lost money as
                                                                                                         51
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                               Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 52 of 61



                                                              1   a result of Defendant’s false advertising.
                                                              2         175. Defendant intentionally and knowingly disseminated the false
                                                              3   advertising described herein.
                                                              4         176. Defendant’s advertising as described herein induced Plaintiffs and
                                                              5   Class Members to purchase Sanderson chicken by advertising the chicken as “100%
                                                              6   Natural” and by falsely advertising that the chicken was free from antibiotics and
                                                              7   pharmaceuticals, that there was no danger of the use of antibiotics in the chicken
                                                              8   contributing to the development of antibiotic-resistant bacteria, that the Products
                                                              9   were free from antibiotics and pharmaceuticals when sold, and that the chickens
                                                             10   were raised in a natural and humane manner.
                                                             11         177. Plaintiffs relied on Sanderson’s advertising, and the Defendant’s false
                                                             12   advertising was the direct and proximate cause of financial injury to Plaintiffs and
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   the Class.
                                                             14                              THIRD CAUSE OF ACTION
                                                             15                    Violation of the Consumers Legal Remedies Act,
                                                             16                               Cal. Civ. Code § 1750, et seq.
                                                             17         178. Plaintiffs repeat and reallege each and every allegation contained in all
                                                             18   the foregoing paragraphs as if fully set forth herein.
                                                             19         179. The Consumers Legal Remedies Act (“CLRA”) was enacted to protect
                                                             20   consumers against unfair and deceptive business practices. The CLRA applies to
                                                             21   Defendant’s acts and practices because the Act covers transactions involving the
                                                             22   sale of goods to consumers.
                                                             23         180. Plaintiffs and similarly-situated California consumers are “consumers”
                                                             24   within the meaning of section 1761(d) of the California Civil Code, and they
                                                             25   engaged in “transactions” within the meaning of sections 1761(e) and 1770 of the
                                                             26   California Civil Code, including the purchases of the Products.
                                                             27         181. The Products are “goods” under Cal. Civ. Code § 1761(a).
                                                             28         182. Defendant’s unfair and deceptive business practices were intended to
                                                                                                         52
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                               Case No. 19-cv-06570-RS
                                                                         Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 53 of 61



                                                              1   and did result in the sale of the Products.
                                                              2            183. Defendant violated the CLRA by engaging in the following unfair and
                                                              3   deceptive practices:
                                                              4                  (1) Representing that the Products have characteristics, uses or benefits
                                                              5            that they do not have, in violation of section 1770(a)(5);
                                                              6                  (2) Representing that the Products are of a particular standard, quality,
                                                              7            or grade when they are not, in violation of section 1770(a)(7); and
                                                              8                  (3) Advertising the Products with the intent not to sell them as
                                                              9            advertised, in violation of section 1770(a)(9).
                                                             10            184. Defendant falsely advertised the Products as “100% Natural” and
                                                             11   falsely advertised that the chicken was free from antibiotics and pharmaceuticals,
                                                             12   that there was no danger of the use of antibiotics in the chicken contributing to the
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   development of antibiotic-resistant bacteria, that the Products were free from
                                                             14   antibiotics and pharmaceuticals when sold, and that the chicken were raised in a
                                                             15   natural and humane manner.
                                                             16            185. If Plaintiffs and similarly-situated consumers had known the truth, they
                                                             17   would not have purchased the Products at all or purchased them at the prices they
                                                             18   did.
                                                             19            186. As a direct and proximate result of Defendant’s conduct, Plaintiffs and
                                                             20   similarly-situated consumers suffered injury.
                                                             21            187. Pursuant to California Civil Code § 1782(a), Ms. La Fosse sent
                                                             22   Defendant a CLRA notice letter via certified mail, return receipt requested, which
                                                             23   was delivered on or around July 8, 2019, advising Defendant that it is in violation of
                                                             24   the CLRA and must correct, repair, replace or otherwise rectify the goods alleged to
                                                             25   be in violation of § 1770.
                                                             26            188. Defendant has not repaired, replaced, or otherwise rectified the goods
                                                             27   alleged to be in violation of § 1770.
                                                             28            189. Accordingly, Plaintiffs seek damages under the CLRA in an amount to
                                                                                                              53
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                                 Case No. 19-cv-06570-RS
                                                                       Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 54 of 61



                                                              1   be determined at trial.
                                                              2
                                                              3                              FOURTH CAUSE OF ACTION
                                                              4                                Breach of Express Warranty,
                                                              5                                   Cal. Com. Code § 2313
                                                              6            190. Plaintiffs repeat and reallege each and every allegation contained in the
                                                              7   foregoing paragraphs as if fully set forth herein.
                                                              8            191.   Defendant provided the Plaintiffs and Class Members with an express
                                                              9   warranty in the form of written affirmations of fact promising and representing that
                                                             10   the Products were “100% Natural.”
                                                             11            192. The “100% Natural” affirmations were not couched as “belief” or
                                                             12   “opinion,” and were not “generalized statements of quality not capable of proof or
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   disproof.”
                                                             14            193. These affirmations of fact became part of the basis for the bargain and
                                                             15   were material to the Plaintiffs’ and Class Members’ transactions.
                                                             16            194. Plaintiffs and Class Members reasonably relied upon the Defendant’s
                                                             17   affirmations of fact and justifiably acted in ignorance of the material facts omitted or
                                                             18   concealed when they decided to buy Defendant’s Products.
                                                             19            195. Within a reasonable time after they knew or should have known of
                                                             20   Defendant’s breach, Defendant was placed on notice of its breach by the CLRA
                                                             21   letter of Mr. Lentz and Ms. La Fosse, giving Defendant an opportunity to cure its
                                                             22   breach, which it did not do.
                                                             23            196. Defendant breached the express warranty because the Products are not
                                                             24   “100% Natural.”
                                                             25            197. As a direct and proximate result of Defendant’s breach of express
                                                             26   warranty, Plaintiffs and Class Members were damaged in an amount to be proven at
                                                             27   trial.
                                                             28
                                                                                                              54
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                               Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 55 of 61



                                                              1                               FIFTH CAUSE OF ACTION
                                                              2       Breach of Implied Warranty of Merchantability Under California Law
                                                              3                                  Cal. Comm. Code § 2314
                                                              4         198. Plaintiffs Pam La Fosse and Sharon Manier repeat and reallege each
                                                              5   and every allegation contained in the foregoing paragraphs as if fully set forth
                                                              6   herein.
                                                              7         199. Under California law an implied warranty of merchantability arises that
                                                              8   requires that the goods “pass without objection in the trade under the contract
                                                              9   description.” § 2314 (2)(a).
                                                             10         200. The “contract description” in this case includes the promises in
                                                             11   Sanderson’s advertising and website that the chicken is:
                                                             12             ● “100% Natural”;
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13             ● that Sanderson raises “our chickens humanely, to ensure their safety,
                                                             14                nutrition, and overall health”;
                                                             15             ● that there are “No Additives Or Artificial Ingredients. Not Ever.” in the
                                                             16                Sanderson chicken;
                                                             17             ● that the chicken is “nothing but the safest, most wholesome poultry, with
                                                             18                nothing added. So you know what you’re getting every time.”; and
                                                             19             ● that the chicken does not contain antibiotics when it leaves the farm.
                                                             20         201. Sanderson does not meet the contract descriptions above because the
                                                             21   chicken is not “100% Natural”; it does not raise the chickens humanely; it routinely
                                                             22   uses pharmaceuticals; its routine use of antibiotics contributes to antibiotic resistant
                                                             23   bacteria; and there are traces of antibiotics that remain in the chickens after they
                                                             24   leave the farm. Thus, the chicken would not “pass without objection in the trade.”
                                                             25         202. Further, in the poultry trade, “natural” means one or more of the
                                                             26   following to consumers: raised without antibiotics or pharmaceuticals; not raised in
                                                             27   intensive indoor confinement; and/or sold without artificial residue. See consumer
                                                             28   surveys, ¶¶ 57-59 supra.
                                                                                                              55
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                                Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 56 of 61



                                                              1         203. Consumers would “object” (and in this case, they have) if they knew
                                                              2   the truth about the supposedly “100% Natural” chicken, i.e. that Sanderson uses
                                                              3   pharmaceuticals including antibiotics in the chicken; it raises the chickens in
                                                              4   intensive indoor confinement; and its chicken has tested positive for unnatural
                                                              5   residue.
                                                              6         204. Accordingly, Sanderson’s misrepresentations concerning the use of
                                                              7   antibiotics in poultry do not, and have not, “passed without objection in the trade.”
                                                              8         205. In addition to consumers, the Council of Better Business Bureaus,
                                                              9   National Advertising Division (NAD), concluded on August 11, 2017 that key
                                                             10   claims in Sanderson’s advertising are misleading and “recommended that Sanderson
                                                             11   Farms discontinue from its advertising claims that characterize ‘raised without
                                                             12   antibiotics’ labels on competing products as a marketing gimmick or trick.”
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13         206. Chicken that is falsely advertised concerning the use of antibiotics also
                                                             14   produces objections among poultry industry competitors in the trade. Sanderson
                                                             15   itself strongly objected when a competitor, Tyson Foods, sold chicken that was
                                                             16   supposedly “raised without antibiotics” but was not. See, supra ¶ 48.
                                                             17         207. Further, in 2007, the Food Safety and Inspection Service objected to
                                                             18   Tyson Foods’ labeling by rescinding permission to use a label that said, “raised
                                                             19   without antibiotics.”
                                                             20         208.    Accordingly, where chicken is falsely advertised as having been raised
                                                             21   without antibiotics, antibiotic free, or no antibiotics, it does not “pass without
                                                             22   objection in the trade under the contact description.”
                                                             23         209. Ms. La Fosse notified Sanderson of its breach in July 2019.
                                                             24         210. Ms. Manier and Ms. La Fosse were harmed by Sanderson’s breach
                                                             25   because they paid more for the “100% Natural” chicken than they would have if
                                                             26   they had known the truth or they would not have purchased it at all.
                                                             27         211. As a direct and proximate result of Sanderson’s breach of warranty,
                                                             28   plaintiffs and the consumers they represent have been damaged in an amount to be
                                                                                                            56
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                                 Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 57 of 61



                                                              1   determined at trial.
                                                              2                              SIXTH CAUSE OF ACTION
                                                              3                 Common Law Unjust Enrichment (in the alternative)
                                                              4         212.    Plaintiffs repeat and reallege each and every allegation contained in the
                                                              5   foregoing paragraphs as if fully set forth herein.
                                                              6         213. Defendant’s conduct violated state and federal law by producing,
                                                              7   manufacturing, advertising, marketing, and selling the products while
                                                              8   misrepresenting and omitting material facts.
                                                              9         214. Defendant’s unlawful conduct as described in this Complaint allowed
                                                             10   Defendant to knowingly realize substantial revenues from selling its Products at the
                                                             11   expense of, and to the detriment or impoverishment of, Plaintiffs and similarly-
                                                             12   situated consumers, and to Defendant’s benefit and enrichment. Defendant has
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   thereby violated fundamental principles of justice, equity, and good conscience.
                                                             14         215. Plaintiffs and Class Members conferred significant financial benefits
                                                             15   and paid substantial compensation to Defendant for the “100% Natural” Products,
                                                             16   which were not as Defendant represented them to be.
                                                             17         216. Under common law principles of unjust enrichment, it is inequitable for
                                                             18   Defendant to retain the benefits conferred by Plaintiffs’ and Class Members’
                                                             19   overpayments.
                                                             20         217. Plaintiffs and Class Members seek disgorgement of all profits resulting
                                                             21   from such overpayments and establishment of a constructive trust from which
                                                             22   Plaintiffs and Class Members may seek restitution.
                                                             23
                                                             24                                 PRAYER FOR RELIEF
                                                             25         WHEREFORE, Plaintiffs, on behalf of themselves and similarly-situated
                                                             26   consumers, pray for judgment as follows:
                                                             27         (a) Declaring this action to be a proper class action and certifying Plaintiffs as
                                                             28             the representatives of the Class under Rule 23 of the FRCP;
                                                                                                              57
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                                Case No. 19-cv-06570-RS
                                                                    Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 58 of 61



                                                              1        (b) Entering preliminary and permanent injunctive relief against Defendant,
                                                              2           directing Defendant to correct its practices and to comply with California
                                                              3           consumer protection and warranty laws;
                                                              4        (c) Awarding monetary, compensatory, statutory, and punitive damages;
                                                              5        (d) Awarding Plaintiffs and Class Members their costs and expenses incurred
                                                              6           in this action, including reasonable allowance of fees for Plaintiffs’
                                                              7           attorneys and experts, and reimbursement of Plaintiffs’ expenses; and
                                                              8        (e) Granting such other and further relief as the Court may deem just and
                                                              9           proper.
                                                             10
                                                             11         Dated: July 23, 2020             NYE, STIRLING, HALE & MILLER,
                                                                                                  LLP
                                                             12
NYE, STIRLING, HALE & MILLER




                                                                                                         By:             /s /Jonathan D. Miller
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13                                                       Jonathan D. Miller, Esq.
                                                                                                                      Alison M. Bernal, Esq.
                                                             14                                                       33 W. Mission Street, Ste 201
                                                             15                                                       Santa Barbara, CA 93101
                                                                                                                      Tel: (805) 963-2345
                                                             16                                                       Fax: (805) 284-9590
                                                                                                                      jonathan@nshmlaw.com
                                                             17                                                       alison@nshmlaw.com
                                                             18                                          ELSNER LAW & POLICY LLC
                                                             19
                                                             20                                          By:            /s/Gretchen Elsner
                                                                                                                      Gretchen Elsner
                                                             21                                                       (admitted Pro Hac Vice)
                                                                                                                      314 S. Guadalupe Street
                                                             22                                                       Santa Fe, NM 87501
                                                             23                                                       Tel: (505) 303-0980
                                                                                                                      gretchen@elsnerlaw.org
                                                             24
                                                                  Signatures continued on
                                                             25   following page.
                                                             26
                                                             27
                                                             28
                                                                                                           58
                                                                  SECOND AMENDED CLASS ACTION COMPLAINT                              Case No. 19-cv-06570-RS
                                                                    Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 59 of 61



                                                              1                                      WALSH, PLLC
                                                              2
                                                                                                     By:              /s/Bonner C. Walsh
                                                              3                                                     Bonner C. Walsh, Esq.
                                                              4                                                     (admitted Pro Hac Vice)
                                                                                                                    1561 Long Haul Road
                                                              5                                                     Grangeville, ID 83530
                                                                                                                    Tel: (541) 359-2827
                                                              6                                                     Fax: (866) 503-8206
                                                                                                                    bonner@walshpllc.com
                                                              7
                                                              8                                      LAW OFFICE OF ADAM R. GONNELLI
                                                              9
                                                             10                                      By:                /s/Adam R. Gonnelli
                                                                                                                    Adam R. Gonnelli, Esq.
                                                             11                                                     (admitted Pro Hac Vice)
                                                             12                                                     Law Office of Adam R.
NYE, STIRLING, HALE & MILLER




                                                                                                               Gonnelli
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13                                                     7030 E. Genesee Street
                                                             14                                                     Fayetteville, New York 13066
                                                                                                                    Tel: (917) 541-7110
                                                             15                                                     Fax: (315) 446-7521
                                                             16                                                     adam@arglawoffice.com
                                                             17
                                                                                                          Attorneys for Plaintiffs and the Class
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                          59
                                                                  SECOND AMENDED CLASS ACTION COMPLAINT                            Case No. 19-cv-06570-RS
                                                                      Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 60 of 61



                                                              1                             DEMAND FOR JURY TRIAL
                                                              2         Plaintiffs, on behalf of themselves and the Class, hereby demand a trial by
                                                              3   jury of all claims so triable in the above-referenced matter.
                                                              4          Dated: July 23, 2020              NYE, STIRLING, HALE & MILLER,
                                                                                                    LLP
                                                              5
                                                                                                           By:             /s /Jonathan D. Miller
                                                              6                                                         Jonathan D. Miller, Esq.
                                                                                                                        Alison M. Bernal, Esq.
                                                              7                                                         33 W. Mission Street, Ste 201
                                                              8                                                         Santa Barbara, CA 93101
                                                                                                                        Tel: (805) 963-2345
                                                              9                                                         Fax: (805) 284-9590
                                                                                                                        jonathan@nshmlaw.com
                                                             10                                                         alison@nshmlaw.com
                                                             11                                            ELSNER LAW & POLICY LLC
                                                             12
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13                                            By:            /s/Gretchen Elsner
                                                                                                                        Gretchen Elsner
                                                             14                                                         (admitted Pro Hac Vice)
                                                                                                                        314 S. Guadalupe Street
                                                             15                                                         Santa Fe, NM 87501
                                                             16                                                         Tel: (505) 303-0980
                                                                                                                        gretchen@elsnerlaw.org
                                                             17
                                                                                                           WALSH, PLLC
                                                             18
                                                             19                                            By:            /s/Bonner C. Walsh
                                                             20                                                         Bonner C. Walsh, Esq.
                                                                                                                        (admitted Pro Hac Vice)
                                                             21                                                         1561 Long Haul Road
                                                                                                                        Grangeville, ID 83530
                                                             22                                                         Tel: (541) 359-2827
                                                                                                                        Fax: (866) 503-8206
                                                             23                                                         bonner@walshpllc.com
                                                             24         Signatures Continued on Following Page.
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                             60
                                                                   SECOND AMENDED CLASS ACTION COMPLAINT                              Case No. 19-cv-06570-RS
                                                                    Case 3:19-cv-06570-RS Document 65 Filed 07/23/20 Page 61 of 61



                                                              1                                      LAW OFFICE OF ADAM R. GONNELLI
                                                              2
                                                                                                     By:                /s/Adam R. Gonnelli
                                                              3                                                     Adam R. Gonnelli, Esq.
                                                              4                                                     (admitted Pro Hac Vice)
                                                                                                                    Law Office of Adam R.
                                                              5                                                Gonnelli
                                                              6                                                     7030 E. Genesee Street
                                                                                                                    Fayetteville, New York 13066
                                                              7                                                     Tel: (917) 541-7110
                                                              8                                                     Fax: (315) 446-7521
                                                                                                                    adam@arglawoffice.com
                                                              9
                                                             10                                           Attorneys for Plaintiffs and the Class
                                                             11
                                                             12
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                          61
                                                                  SECOND AMENDED CLASS ACTION COMPLAINT                            Case No. 19-cv-06570-RS
